[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. McAlpin, Slip Opinion No. 2022-Ohio-1567.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2022-OHIO-1567
            THE STATE OF OHIO, APPELLEE, v. MCALPIN, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. McAlpin, Slip Opinion No. 2022-Ohio-1567.]
Criminal law—Aggravated murder—Death penalty—Aggravating circumstances
        outweigh mitigating factors—Convictions and death sentence affirmed.
       (No. 2019-0926—Submitted June 15, 2021—Decided May 12, 2022.)
          APPEAL from the Court of Common Pleas of Cuyahoga County,
                                    No. CR-17-623243.
                                    _________________
        STEWART, J.
        {¶ 1} Appellant, Joseph McAlpin, was charged with kidnapping, robbing,
and murdering Michael Kuznik and Trina Tomola at their used-car business in
Cleveland in 2017. At his trial by jury, McAlpin waived his right to counsel and
represented himself. McAlpin was found guilty of all charged offenses, including
two counts of aggravated murder with four death-penalty specifications attached to
each count.      Following the jury’s recommendation, the trial court sentenced
McAlpin to death.
                             SUPREME COURT OF OHIO




       {¶ 2} We now review McAlpin’s direct appeal of right. For the following
reasons, we affirm his convictions and sentence of death.
                              I. TRIAL EVIDENCE
                           A. The robbery of Mr. Cars
       {¶ 3} Andrew Keener testified at McAlpin’s trial that on April 14, 2017,
McAlpin and McAlpin’s brother Jerome Diggs met him on the east side of
Cleveland. McAlpin and Diggs spoke for about 30 minutes in McAlpin’s car, and
then Diggs asked Keener whether he wanted to make some money. Diggs said that
he and McAlpin planned to “hit this spot for titles and car keys” and then sell the
cars. He promised Keener money and drugs if Keener would drive a stolen vehicle
off the lot. Keener agreed and got into McAlpin’s car. Keener thought that this
was around 4:00 or 5:00 p.m.
       {¶ 4} Keener testified that McAlpin drove to a side street near Mr. Cars and
parked. McAlpin appeared to be wearing multiple layers of clothing, including red
jogging pants, a black hooded sweatshirt, and brown boots. When McAlpin got out
of the car, his sweatshirt was lifted up a little bit and Keener saw the butt of a gun
near his hip. McAlpin pulled his sweatshirt back down, hiding the gun.
       {¶ 5} Keener testified that after McAlpin left on foot and had been gone for
about 20 minutes, Diggs used Keener’s cell phone to call McAlpin and asked what
was taking so long.     About five minutes later, Diggs called McAlpin again.
McAlpin eventually called Keener and told him that “the car’s on and ready.”
Keener entered the Mr. Cars lot and saw McAlpin, who was wearing different
clothes than the ones he had been wearing earlier in the evening. McAlpin was also
wearing a baseball cap, pulled down low to hide his eyes.
       {¶ 6} Keener got into a 2006 Mercedes 430 and moved it. Keener drove the
car off the lot and down a side street, where Diggs was waiting. Keener then moved
to the passenger seat, and Diggs drove the car. They followed McAlpin, who was
driving a 2008 BMW 528i, to a parking lot on the west side of Cleveland. Keener




                                          2
                                 January Term, 2022




and Diggs left the Mercedes in that lot and got into the BMW with McAlpin.
Keener noticed that McAlpin was holding a stack of banking and credit cards.
        {¶ 7} McAlpin drove the BMW to another spot on the west side and parked.
A woman picked up McAlpin and Diggs and left. Keener contacted his girlfriend,
who picked him up.
        {¶ 8} According to Keener, several days passed before he found out that
people had been murdered during the robbery. He had called McAlpin’s phone
multiple times because he had not been paid. Eventually he spoke to Diggs, who
told Keener that they had not yet sold the cars. Keener was never paid.
        {¶ 9} In exchange for testifying against McAlpin, the state offered Keener
a plea deal. Keener pleaded guilty to involuntary manslaughter with two firearm
specifications that would merge for the purposes of sentencing and one count of
grand theft. He was sentenced to an aggregate six-year prison term.
                B. The discovery of Michael’s and Trina’s bodies
        {¶ 10} In April 2017, Michael and Trina lived around the corner from Mr.
Cars. Three children lived in the home with them at the time of the murders—19-
year-old son Colin Zaczkowski, a 13-year-old daughter, and a 6-year-old son.
        {¶ 11} Around 9:00 or 9:30 p.m. on April 14, 2017, Trina and Michael’s
daughter told Zaczkowski that she was concerned that their parents were not home
yet. Zaczkowski drove to Mr. Cars and noticed multiple things that were not as
they should be. For instance, Michael and Trina’s car was still parked in front of
the building. Zaczkowski also noticed that the “blockers,” cars that they typically
parked in front of the car lot’s gate to deter theft, were not in place. Also, the lights
inside the dealership were off, but the showroom door was propped open.
        {¶ 12} Zaczkowski entered the building and found who he thought was his
mother—in fact, it was Michael—dead in a pool of blood. He immediately left the
building and called 9-1-1.




                                           3
                             SUPREME COURT OF OHIO




       {¶ 13} Cleveland police detectives Alexander Gumucio and Kevin
Warnock responded. Detective Warnock interviewed Zaczkowski, and Detective
Gumucio, who was wearing a body camera, did a walkthrough of the building. The
state played excerpts from Gumucio’s body-camera video for the jury.
       {¶ 14} The first excerpt showed a dead man lying face down behind a desk,
just beyond the front entrance. Next in the video, Detective Gumucio walked
around the showroom and into a back hallway, where he saw a dead dog. The back
hallway led to an office where Gumucio saw a dead woman. The bodies were
identified as Michael and Trina and their dog, Axel.
                           C. The police investigation
       {¶ 15} Zaczkowski told Detective Arthur Echols that at least three cars were
missing from Mr. Cars: a BMW, a Mercedes, and a Chevrolet Tahoe. Echols later
learned that the Tahoe had been sold on April 13.
       {¶ 16} Zaczkowski testified that Michael always carried cash on him.
Testimony established that two customers had purchased cars from Mr. Cars on
April 14, 2017. They made cash payments totaling at least $7,500. Michael’s
wallet was stolen and there was no other cash found at Mr. Cars.
       {¶ 17} The security system at Mr. Cars was stolen, and key components of
the system, including the digital video recorder, were gone. However, investigators
were able to get security footage of the Mr. Cars lot from a business across the
street. Investigator Tom Ciula testified that the camera was too far away to identify
faces but that magnification made it possible to see what was going on during the
relevant period. Detective Echols also recovered surveillance footage from a
wireless-phone store located one block north of Mr. Cars. Based on the other
businesses’ surveillance footage, investigators confirmed that at least two
individuals were involved in the crimes.
       {¶ 18} Detective Echols received an anonymous tip in April indicating that
Diggs and “Joshua McAlpin, or McAlpine” were involved in the crimes at Mr.




                                           4
                                January Term, 2022




Cars. On April 20, patrol officers recovered the stolen BMW at 3310 West 48th
Street. The stolen Mercedes was recovered from a banquet-center parking lot in a
southwestern Cleveland suburb.
       {¶ 19} On June 8, 2017, the Cuyahoga County Regional Forensic Science
Laboratory notified Detective Echols that DNA matching McAlpin’s DNA profile
was found on a modem collected from the back office of Mr. Cars and on swabs
collected from inside the back pocket of Michael Kuznik’s jeans and inside the
stolen BMW.
       {¶ 20} McAlpin was arrested on June 13, 2017. Detective Echols read
McAlpin his Miranda rights. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602,
16 L.Ed.2d 694 (1966). McAlpin waived his right to counsel and denied all
involvement in the crimes.
                        D. Medical examiner’s testimony
       {¶ 21} Dr. Erica Armstrong, the deputy medical examiner and a forensic
pathologist for the Cuyahoga County Medical Examiner’s Office, conducted the
autopsies of Michael and Trina. She also examined Axel, the dog found dead at
the scene.
       {¶ 22} Michael had been shot in the middle of his forehead and in his left
cheek. The bullet in his forehead traveled from front to back, right to left, and
downward, exiting through Michael’s left ear. Dr. Armstrong noted stippling
around the entrance wound; the amount of stippling indicated that the gun muzzle
was approximately two and one-half to three feet from Michael’s head. No
stippling was present around the entrance wound on Michael’s cheek, but Dr.
Armstrong noted “a little bit” of black discoloration around the edge of the wound.
She testified that this looked like fouling, which would indicate that the gun muzzle
was at close range, potentially inches away from Michael’s face when the gun was
fired. Dr. Armstrong concluded that the cause of death was “gunshot wounds of
head, with skull and brain injuries.”




                                         5
                              SUPREME COURT OF OHIO




        {¶ 23} Trina also died from a gunshot to the head that caused skeletal, brain,
and spinal-cord injuries. The bullet entered the back of Trina’s head on the left
side. Dr. Armstrong testified that although part of the bullet had lodged in Trina’s
skull, part of it had broken off, exited her scalp, and lodged in her right shoulder.
Stippling around the entrance wound on Trina’s skull suggested an intermediate
range of fire—i.e., less than three feet.
        {¶ 24} Dr. Armstrong took an X-ray of the dog’s head and was able to see
a bullet, confirming that the dog had been shot.
                                E. Forensic evidence
        {¶ 25} Cellular-phone analysis, location-data analysis, and surveillance
video illustrated the timeline of events on April 14, 2017, and corroborated
Keener’s account of the crimes. At trial, the state introduced subscriber information
and historical call data from three phone companies. The state also presented
McAlpin’s Google account information, including location and content data.
        {¶ 26} FBI Special Agent Brian Young reviewed cell-phone records to
determine whom McAlpin was in touch with on April 14, 2017, between 4:00 and
8:00 p.m. He concluded that during that period, there were several calls between
McAlpin’s cell phone and a number identified as Keener’s.
        {¶ 27} The records show that McAlpin’s cell phone called Mr. Cars at 4:09
p.m. At 5:00 p.m., a customer called the shop and spoke to Trina for approximately
three minutes. Albert Martin, a friend of the victims, left the shop at 5:03 p.m. At
5:21 p.m., Trina and Michael moved the two blocker vehicles into position, then
went back into the shop.
        {¶ 28} Around the same time, a few blocks away, McAlpin walked by the
wireless-phone store toward Mr. Cars, wearing a dark hoodie, a ball cap, and red
sweatpants. About a minute later, Keener was seen walking in the direction of Mr.
Cars. At 5:22 p.m., McAlpin’s phone was used to make a 39-second call to
Keener’s phone.




                                            6
                                   January Term, 2022




       {¶ 29} At 5:24 p.m., McAlpin walked into Mr. Cars.             After McAlpin
entered, no one entered or left over the next hour and six minutes.
       {¶ 30} The customer who spoke to Trina at 5:00 p.m. called Mr. Cars again
at 5:30 p.m. He testified that when Trina answered the phone, she was talking “very
low and quiet.” This struck him as odd because Trina was not a soft-spoken
individual. This was the last confirmed contact with either Trina or Michael.
       {¶ 31} Between 5:22 and 6:47 p.m., 13 calls between McAlpin’s and
Keener’s phones were made, using cell towers in the general area around Mr. Cars.
Security video showed that McAlpin walked out of Mr. Cars at 6:31 p.m., back
inside a minute later, and then out again a minute after that. He then moved one of
the blocker cars away from the exit.
       {¶ 32} At 6:41 p.m., McAlpin went back into the shop. He then left the
shop carrying something, walked to the Mercedes, and placed the object he was
carrying in the vehicle. McAlpin then walked to the BMW, got into the driver’s
seat, and moved the car along the side of the shop. Keener walked to the Mr. Cars
lot and got into the Mercedes. Both cars then drove off.
       {¶ 33} From 7:00 to 7:30 p.m. and again between 8:07 and 8:43 p.m., there
was no cellular data for McAlpin’s cell phone. However, during that timeframe,
Keener’s cell phone moved north and then to the west side of Cleveland. Beginning
at 8:22 p.m., McAlpin’s Google account started generating location information
again, showing his phone moving in the same direction as Keener’s phone. At 8:43
p.m., Google location data placed McAlpin’s phone at West 48th Street. Around
9:00 p.m., phones belonging to McAlpin, Keener, and Keener’s girlfriend were all
in the area of West 48th Street.
       {¶ 34} On April 5, 2017, McAlpin’s Google account was used to search for
information about firearms and different calibers. Then, in the early hours of April
15, the account was used to search for information on salvaging a 2008 BMW and
switching title to a vehicle without the owner’s permission. Following the murders,




                                           7
                            SUPREME COURT OF OHIO




McAlpin’s Google account was used on several occasions to search for news
regarding the theft and murders that took place at Mr. Cars.
                                F. DNA evidence
       {¶ 35} Laura Evans, a forensic DNA analyst with the Cuyahoga County
Medical Examiner’s Office, testified that the DNA profile from the modem in the
back office of Mr. Cars was a mixture of DNA from different people, that McAlpin
was the major contributor to the mixture, and that the match was “307 octillion
times more probable than a coincidental match to an unrelated African American
person.”
       {¶ 36} Evans testified that the swabs from the back pockets of Michael’s
jeans contained a mixture of DNA and that McAlpin’s DNA profile was a match
“26.8 trillion times more probable than a coincidental match to an unrelated African
American person.”
       {¶ 37} McAlpin’s DNA profile also matched two swabs from inside the
stolen BMW. Evans testified that a swab from the steering wheel was a match to
McAlpin “2.35 septillion times more probable than a coincidental match to an
unrelated African American person.” And a swab from the driver’s door interior
was a match to McAlpin “394,000 times more probable than a coincidental match
to an unrelated African American person.”
             II. PROCEDURAL HISTORY AND SENTENCING
       {¶ 38} McAlpin was charged with four counts of aggravated murder. In
Count 1, he was charged with the aggravated murder of Trina while committing
aggravated robbery and/or kidnapping and/or aggravated burglary. In Count 2, the
state charged McAlpin with the aggravated murder of Michael while committing
aggravated robbery and/or kidnapping and/or aggravated burglary. Counts 3 and 4
charged McAlpin with aggravated murder with prior calculation and design as to
Trina and Michael, respectively.




                                         8
                                January Term, 2022




       {¶ 39} Each aggravated-murder count carried the following death-penalty
specifications: course of conduct involving multiple murders, R.C. 2929.04(A)(5);
murder during a kidnapping and the offender either was the principal offender or
committed the offense with prior calculation and design, R.C. 2929.04(A)(7);
murder during an aggravated burglary and the offender either was the principal
offender or committed the offense with prior calculation and design, R.C.
2929.04(A)(7); murder during an aggravated robbery and the offender either was
the principal offender or committed the offense with prior calculation and design,
R.C. 2929.04(A)(7); and murder committed while under detention or while at large
after breaking detention, R.C. 2929.04(A)(4). Counts 1 through 4 also contained
specifications for having a firearm under the offender’s control, R.C. 2941.141(A),
and for having a firearm under the offender’s control and displaying, brandishing,
indicating possession, or using it, R.C. 2941.145(A).
       {¶ 40} Counts 5, 8, 9, 11, 17, and 19 charged McAlpin with two counts each
of aggravated robbery, aggravated burglary, and felonious assault as to Trina.
Counts 6, 7, 10, 12, 18, and 20 charged McAlpin with aggravated robbery,
aggravated burglary, and felonious assault as to Michael. Counts 13 and 14 charged
McAlpin with kidnapping Trina and Michael, respectively. Each of these counts
carried two firearm specifications, a notice-of-prior-conviction specification, and a
repeat-violent-offender specification.
       {¶ 41} Counts 15 and 16 charged McAlpin with murdering Trina and
Michael, respectively, as a proximate result of committing or attempting to commit
a felonious assault as a first-degree or second-degree felony. Both counts also
carried two firearm specifications. McAlpin was also charged with having a
weapon while under disability (Count 21), grand theft (Counts 23 and 24), injuring
animals (Count 25), and cruelty to animals (Count 26).
       {¶ 42} McAlpin pleaded not guilty to all charges. He elected to try the
weapons-under-disability charge and the notice-of-prior-conviction and repeat-




                                         9
                              SUPREME COURT OF OHIO




violent-offender specifications to the court, which found him guilty on each. The
remaining counts were tried to a jury, with McAlpin representing himself from voir
dire through the mitigation hearing. The jury found McAlpin guilty as to the
remaining counts and specifications.
        {¶ 43} The state elected to proceed to mitigation on the aggravated-murder
charges in Counts 1 and 2, each with three capital specifications for course of
conduct, for committing the aggravated murder while committing aggravated
burglary, and for committing the aggravated murder while committing aggravated
robbery. The jury recommended that McAlpin be sentenced to death for both
counts of aggravated murder. The trial court imposed death sentences for Counts
1 and 2 plus a consecutive three-year term for the firearm specification on each.
The court then sentenced McAlpin on the noncapital offenses to an aggregate term
of 63 years in prison.
                                   III. ANALYSIS
                          A. Right to self-representation
        {¶ 44} McAlpin waived counsel on July 19, 2018, and thereafter
represented himself at all pretrial hearings, during voir dire, and throughout his trial
and sentencing. In his first proposition of law, McAlpin argues that a capital
defendant’s Sixth Amendment right to waive counsel does not extend to
proceedings that are unique to a capital trial, such as death-qualification voir dire
and mitigation. McAlpin also urges this court to interpret the Ohio Constitution as
limiting the right to self-representation in capital cases.
                                1. Sixth Amendment
        {¶ 45} The Sixth and Fourteenth Amendments to the United States
Constitution guarantee that every criminal defendant brought to trial in any state
has the right to the assistance of counsel in his defense. Faretta v. California, 422
U.S. 806, 807, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). “[T]he Sixth Amendment
right to the assistance of counsel implicitly embodies a ‘correlative right to dispense




                                           10
                                January Term, 2022




with a lawyer’s help.’ ” Id. at 814, quoting Adams v. United States ex rel. McCann,
317 U.S. 269, 279, 63 S.Ct. 236, 87 L.Ed. 268 (1942).            Thus, “[t]he Sixth
Amendment does not provide merely that a defense shall be made for the accused;
it grants to the accused personally the right to make his defense.” Id. at 819.
       {¶ 46} “Faretta’s holding was based on the long-standing recognition of a
right of self-representation in federal and most state courts, and on the language,
structure, and spirit of the Sixth Amendment.” McKaskle v. Wiggins, 465 U.S. 168,
174, 104 S.Ct. 944, 79 L.Ed.2d 122 (1984). Acknowledging that the right to defend
is personal, McKaskle concluded that “[t]he right to appear pro se exists to affirm
the dignity and autonomy of the accused and to allow the presentation of what may,
at least occasionally, be the accused’s best possible defense.” Id. at 176-177.
       {¶ 47} A timely request to waive counsel and self-represent must be granted
“when [a defendant] voluntarily, and knowingly and intelligently elects to do so,”
State v. Gibson, 45 Ohio St.2d 366, 345 N.E.2d 399 (1976), paragraph one of the
syllabus. However, the right to represent oneself is not unlimited. For instance,
before permitting self-representation, the trial court must ensure that a defendant is
“aware of the dangers and disadvantages of self-representation” so that “ ‘he knows
what he is doing and his choice is made with eyes open.’ ” Faretta at 835, quoting
Adams at 279; see also Indiana v. Edwards, 554 U.S. 164, 175-176, 178, 128 S.Ct.
2379, 171 L.Ed.2d 345 (2008) (defendant with severe mental illness who cannot
perform basic necessary tasks may be denied self-representation). And there is no
Sixth Amendment right to waive counsel for a direct appeal. Martinez v. Court of
Appeal, 528 U.S. 152, 164, 120 S.Ct. 684, 145 L.Ed.2d 597 (2000).
                                     2. Analysis
       {¶ 48} The United States Supreme Court has not considered whether the
right to self-representation, guaranteed by the Sixth Amendment, applies to capital
cases as a whole, including death-qualification voir dire and sentencing.
Significantly, however, the court has clarified that the Sixth Amendment right to




                                         11
                             SUPREME COURT OF OHIO




effective counsel applies at all sentencing hearings.         “A capital sentencing
proceeding * * * is sufficiently like a trial in its adversarial format and in the
existence of standards for decision * * * that counsel’s role in the proceeding is
comparable to counsel’s role at trial—to ensure that the adversarial testing process
works to produce a just result under the standards governing decision.” Strickland
v. Washington, 466 U.S. 668, 686-687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
       {¶ 49} Many state and federal courts have upheld the right to self-
representation at all stages of a capital trial. “[T]he penalty phase is merely another
stage in a unitary capital trial, and the Sixth Amendment right to counsel and
corresponding right to self-representation is not vitiated during the penalty phase.”
People v. Mickel, 2 Cal.5th 181, 209, 211 Cal.Rptr.3d 601, 385 P.3d 796 (2016).
“Sentencing is part of criminal prosecution, and the Sixth Amendment of course
applies to capital sentencing proceedings—were it not so, a defendant would have
neither the right to self-representation nor the right to counsel.” United States v.
Roof, 225 F.Supp.3d 394, 400 (D.S.C.2016); see also Cassano v. Shoop, 1 F.4th
458, 6th Cir. No. 18-3761, 2021 WL 2460980 (June 17, 2021) (denial of the
defendant’s request to represent himself at capital trial, without holding a hearing
to determine whether his waiver of counsel was knowing, intelligent, and voluntary,
violated the defendant’s Sixth Amendment right to self-representation); United
States v. Davis, 285 F.3d 378, 384 (5th Cir.2002); Nelson v. Alabama, 292 F.3d
1291, 1297 (11th Cir.2002); Silagy v. Peters, 905 F.2d 986, 1007 (7th Cir.1990)
(“no principled reason” exists to deny self-representation in capital cases); People
v. Dent, 30 Cal.4th 213, 218, 132 Cal.Rptr. 527, 65 P.3d 1286 (2003) (reversing
death sentence because the trial court denied self-representation for the “improper”
reason that it was a capital case); Duncan v. United States, D.Idaho No. 2:17-cv
-00091-EJL, 2019 WL 1320039, *17 (Mar. 22, 2019); Lay v. Trammell, N.D.Okla.
No. 08-CV-617-TCK-PJC, 2015 WL 5838853, *22 (Oct. 7, 2015).




                                          12
                               January Term, 2022




       {¶ 50} We have upheld death sentences in cases in which the defendant
represented himself, but we have not explicitly addressed whether Faretta applies
to the mitigation phase of capital sentencings. See State v. Obermiller, 147 Ohio
St.3d 175, 2016-Ohio-1594, 63 N.E.3d 93, ¶ 28 (noting that “both the United States
Supreme Court and this court have applied Faretta in capital cases and have
acknowledged that valid waivers of counsel in capital cases will be upheld”); State
v. Jordan, 101 Ohio St.3d 216, 2004-Ohio-783, 804 N.E.2d 1, ¶ 30-31 (upholding
waiver of counsel in capital case). In a 2002 capital case, we observed:


               Ruling as [the] appellant requests would undermine the
       constitutional guarantee to self-representation identified in Faretta
       that we followed in Gibson[, 45 Ohio St.2d 366, 345 N.E.2d 399].
       The fact that [the] appellant’s decision to waive counsel and
       represent himself at trial was “not a good idea” is not the standard
       by which courts adjudicate this issue. Self-representation by a
       defendant is seldom “a good idea.” Both the state and federal
       Constitutions, however, guarantee such a right to defendants with a
       valid waiver of counsel, regardless of the wisdom of such a decision.


State v. Taylor, 98 Ohio St.3d 27, 2002-Ohio-7017, 781 N.E.2d 72, ¶ 53.
       {¶ 51} McAlpin’s argument relies heavily on the analysis in Martinez, 528
U.S. at 164, 120 S.Ct. 684, 145 L.Ed.2d 597. The question presented in Martinez
was whether the right to self-representation extends to direct appeals. To answer
that question, Martinez examined the three bases on which Faretta had held that
the Sixth Amendment guarantees the right to self-representation at trial. Martinez
at 154, 156-160.
       {¶ 52} First, the Martinez court found that there was no historical evidence
of a “long-respected right of self-representation” in appellate proceedings. Id. at




                                        13
                             SUPREME COURT OF OHIO




159. In contrast, Faretta had found persuasive the robust historical evidence of the
right to self-representation in trial proceedings. Faretta, 422 U.S. at 832, 95 S.Ct.
2525, 45 L.Ed.2d 562. The Martinez court declined to interpret this “historical
silence” as probative evidence of the right to self-representation in the appellate
context, observing that “the right of appeal itself is of relatively recent origin.”
Martinez at 159.
       {¶ 53} Second, the text of the constitutional amendment offered no support:
“The Sixth Amendment identifies the basic rights that the accused shall enjoy in
‘all criminal prosecutions.’ They are presented strictly as rights that are available
in preparation for trial and at the trial itself.” Id. at 159-160, quoting the Sixth
Amendment to the U.S. Constitution. McAlpin contends that just as the text of the
Sixth Amendment does not support a self-representation right in the appellate
process, it does not support a self-representation right for the entirety of capital
proceedings. He points to the statement in Martinez that “[t]he status of the accused
defendant, who retains a presumption of innocence throughout the trial process,
changes dramatically when a jury returns a guilty verdict,” id. at 162, and contends
that it shows that the Supreme Court has interpreted the Sixth Amendment’s text as
applying only to the traditional trial phase.
       {¶ 54} However, McAlpin’s interpretation is incorrect. As noted above,
Martinez distinguished between appeals, to which Faretta does not apply, and trial
proceedings. But sentencing must be considered part of the trial. At sentencing,
the capital defendant is still defending against a certain punishment and the state
still has the burden to prove that the aggravating circumstances outweigh the
mitigating factors. A capital sentencing proceeding is “like a trial in its adversarial
format and in the existence of standards for decision,” so “counsel’s role in the
proceeding is comparable to counsel’s role at trial.” Strickland, 466 U.S. at 686-
687, 104 S.Ct. 2052, 80 L.Ed.2d 674. By contrast, on appeal, the defendant is no
longer trying “to fend off the efforts of the State’s prosecutor but rather to overturn




                                          14
                                January Term, 2022




a finding of guilt made by a judge or a jury below.” Ross v. Moffitt, 417 U.S. 600,
610, 94 S.Ct. 2437, 41 L.Ed.2d 341 (1974). In short, a capital sentencing hearing
is a trial-like proceeding held before the trier of fact during which the underlying
facts continue to play a central role in the jury’s yet-to-be-made sentencing
determination.    This is fundamentally different from an appeal, which is
predominantly about the law and the factual determinations previously made.
       {¶ 55} And while we agree that the bifurcated capital trial did not exist
when the Sixth Amendment was adopted, it does not necessarily follow that the
right to self-representation does not apply to the mitigation phase of modern-day
capital proceedings. “Any attempt to determine the application of a constitutional
provision to a phenomenon that did not exist at the time of its adoption * * *
involves some degree of estimation—* * * but that is hardly a reason not to make
the estimation as accurate as possible.” Crawford v. Washington, 541 U.S. 36, 52,
124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), fn. 3.
       {¶ 56} Finally, Martinez balanced the interest in individual autonomy
against “the government’s interest in ensuring the integrity and efficiency of the
trial.” 528 U.S. at 162, 120 S.Ct. 684, 145 L.Ed.2d 597. The court determined that
that balance weighed in favor of the government’s interest in fairness and due
process because “[t]he status of the accused defendant, who retains a presumption
of innocence throughout the trial process, changes dramatically when a jury returns
a guilty verdict.” Id.
       {¶ 57} As to the third Martinez factor, McAlpin argues that the “public’s
interest in fairness, efficiency, and reliability is at its apex” in a capital trial,
including voir dire and the mitigation phase, and that allowing a defendant to
represent himself “undermines rather than furthers due process.” But these public
interests do not trump the defendant’s right to control his defense. We have adhered
to that principle by affirming a capital defendant’s right to waive mitigation, as long
as he is mentally competent to do so. State v. Ashworth, 85 Ohio St.3d 56, 706




                                          15
                              SUPREME COURT OF OHIO




N.E.2d 1231 (1999), paragraphs one and two of the syllabus. In a capital case, the
decision to waive one’s right to present evidence in mitigation is arguably more
vital than whether to represent oneself. However, neither this court nor the United
States Supreme Court has suggested that the Eighth Amendment’s requirement of
heightened reliability in capital cases requires forcing an unwilling defendant either
to present mitigation evidence or to accept representation in a capital case. In both
instances, the defendant’s fundamental interest in autonomy is paramount.
         {¶ 58} Applying the three Martinez factors shows that the Sixth
Amendment’s right to self-representation extends to capital trials, including to
proceedings unique to capital trials such as death-qualification voir dire and the
mitigation hearing. The state and federal courts that have addressed this question
have resoundingly held the same. Therefore, we reject McAlpin’s claim that the
right to self-representation does not extend to all phases of a capital trial.
                                3. Ohio Constitution
         {¶ 59} McAlpin argues that we should, under Article I, Section 10 of the
Ohio Constitution, hold that a capital defendant has no right to self-representation
for death-qualification voir dire and the mitigation hearing. In relevant part, Article
I, Section 10, provides that “[i]n any trial, in any court, the party accused shall be
allowed to appear and defend in person and with counsel.”
         {¶ 60} Although the Ohio Constitution is a document of independent legal
force, Humphrey v. Lane, 89 Ohio St.3d 62, 68, 728 N.E.2d 1039 (2000), the state
may not provide a criminal defendant with fewer rights than the United States
Constitution grants. “In the areas of individual rights and civil liberties, the United
States Constitution, where applicable to the states, provides a floor below which
state court decisions may not fall.” Arnold v. Cleveland, 67 Ohio St.3d 35, 616
N.E.2d 163 (1993), paragraph one of the syllabus. We therefore find McAlpin’s
argument that the Ohio Constitution limits the right to self-representation not well
taken.




                                           16
                                 January Term, 2022




        {¶ 61} We reject McAlpin’s first proposition of law.
                        B. Interference of standby counsel
        {¶ 62} As his second proposition of law, McAlpin argues that his standby
counsel interfered with his trial preparation and strategy by determining that a
defense expert DNA report should not be prepared because it would not be
beneficial to McAlpin’s case, without allowing McAlpin to make the choice for
himself, and by failing to inform the court-appointed defense expert that McAlpin
had the right to make decisions on his own behalf. McAlpin contends that standby
counsel’s alleged interference denied him his Sixth Amendment right to self-
representation and that this denial constituted structural error. In response, the state
argues that McAlpin forfeited his complaint about not having the expert DNA
report by failing to raise it in a timely manner. The state also contends that even if
“McAlpin [had] made a timely complaint * * * over his inability to obtain the DNA
report,” having the report would not have altered the outcome of trial.
                                   1. Relevant law
        {¶ 63} “The right to appear pro se exists to affirm the dignity and autonomy
of the accused.” McKaskle, 465 U.S. at 176-177, 104 S.Ct. 944, 79 L.Ed.2d 122.
Self-representation was typical at common law and remains a viable corollary right
to the Sixth Amendment right to counsel, “however counterproductive that course
may be.” McCoy v. Louisiana, __ U.S. __, __, 138 S.Ct. 1500, 1507, 200 L.Ed.2d
821 (2018). A criminal defendant who chooses to represent himself or herself has
no Sixth Amendment right to standby counsel. State v. Hackett, 164 Ohio St.3d 74,
2020-Ohio-6699, 172 N.E.3d 75, ¶ 8. However, when a trial court does appoint
standby counsel, there are limits on how involved counsel may be while assisting a
self-represented defendant. Id. at ¶ 10.
        {¶ 64} McKaskle articulated two limits on participation by standby counsel.
First, standby counsel must allow the defendant to “actual[ly] control * * * the case
he chooses to present to the jury.” Id. at 178. This is the “core of the Faretta right,”




                                           17
                             SUPREME COURT OF OHIO




id., and demands that the self-represented defendant “be allowed to control the
organization and content of his own defense, to make motions, to argue points of
law, to participate in voir dire, to question witnesses, and to address the court and
the jury at appropriate points in the trial,” id. at 174. If standby counsel “make[s]
or substantially interfere[s] with any significant tactical decisions, or * * *
control[s] the questioning of witnesses, or * * *speak[s] instead of the defendant,”
the defendant’s right to self-representation has been violated. (Emphasis sic.) Id.
at 178. Second, “participation by standby counsel without the defendant’s consent
should not be allowed to destroy the jury’s perception that the defendant is
representing himself.” Id. Standby counsel violates this tenet if they become
“excessive[ly] involve[d]” in the trial such that the jury’s perception of the
defendant’s autonomy is undermined. Id. at 181-182.
       {¶ 65} A violation of a defendant’s right to self-representation is considered
structural error. See id. at 177, fn. 8. A structural error “ ‘affect[s] the framework
within which the trial proceeds,’ rather than being ‘simply an error in the trial
process itself.’ ” Weaver v. Massachusetts, __ U.S. __, __, 137 S.Ct. 1899, 1907,
198 L.Ed.2d 420 (2017), quoting Arizona v. Fulminante, 499 U.S. 279, 310, 111
S.Ct. 1246, 113 L.Ed.2d 302 (1991). Structural errors “defy analysis by ‘harmless-
error’ standards,” Fulminante at 309, for three reasons: (1) “the right at issue is not
designed to protect the defendant from erroneous conviction but instead protects
some other interest,” Weaver at 1908, (2) “the effects of the error are simply too
hard to measure,” id., and (3) “the error always results in fundamental unfairness,”
id. But a structural error need not satisfy all three criteria: “An error can count as
structural even if the error does not lead to fundamental unfairness in every case.”
Id.
       {¶ 66} As we have observed more than once, the plain-error rule still applies
to errors that were never objected to at trial, even if those errors can be classified
as structural. See State v. Hill, 92 Ohio St.3d 191, 199, 749 N.E.2d 274 (2001)




                                          18
                                 January Term, 2022




(noting that the United States Supreme Court has “found that it had no authority to
create a ‘structural error exception’ to the [plain-error] rule, and seemed to hold
that, in direct appeals from federal convictions, a structural error analysis is
inappropriate in a plain-error situation”), citing Johnson v. United States, 520 U.S.
461, 466, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997); State v. Drummond, 111 Ohio
St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038, ¶ 59 (holding that “counsel’s failure
to object to the closing of the courtroom constitutes a waiver of the right to a public
trial”). Because McAlpin failed to timely object to the alleged error, our review is
subject to the plain-error standard. To establish plain error, McAlpin must show
that an error occurred, that the error was obvious, and that there is “a reasonable
probability that the error resulted in prejudice,” meaning that the error affected the
outcome of the trial. (Emphasis sic.) State v. Rogers, 143 Ohio St.3d 385, 2015-
Ohio-2459, 38 N.E.3d 860, ¶ 22. As discussed in more detail below, the facts do
not establish that McAlpin was prejudiced by standby counsel’s involvement.
Thus, McAlpin cannot show plain error.
                                  2. Relevant facts
                    a. Pretrial through trial-phase proceedings
       {¶ 67} On July 19, 2018, the trial court accepted McAlpin’s waiver of
counsel and appointed his defense attorneys as standby counsel. Standby counsel
stated that they wanted to make sure that all motions filed on McAlpin’s behalf
under the previous case number were transferred to the current case in the event
that McAlpin wanted to argue them. Among other things, counsel had filed a
motion for discovery of biological testing on McAlpin’s behalf and had retained
Forensic Bioinformatic Services to conduct a DNA analysis. Counsel also had
retained a forensic digital expert, a private investigator, a mitigation specialist, and
a psychologist.
       {¶ 68} At a pretrial hearing on July 24, 2018, McAlpin informed the trial
court that he had not spoken to any of the experts that his standby counsel had hired




                                          19
                                   SUPREME COURT OF OHIO




for him. McAlpin asserted, “[N]ow that I am representing myself, all things that
[are] forwarded from [the defense investigator] should come directly to me and not
anyone else, and I want to get that understanding.” Standby counsel agreed to ask
the private investigator to visit McAlpin at the jail.
         {¶ 69} At a hearing on July 25, McAlpin asked about his DNA expert and
told the trial court that he had “no names, no credentials, no paperwork, no motions,
no discovery, or any of the sort from [his] side” and that he was “totally lost.” He
elaborated, “I don’t know anything about the C[V]s, I don’t know anything about
certain experts or certain credentials that I need to be aware of, so that’s what I
speak about being lost. Not procedural, but actual things that should have been
[taking] place once I had counsel.”
         {¶ 70} During a hearing on August 1, standby counsel stated, “[A]t no time
ha[ve we] concealed or held back discovery for Mr. McAlpin; it’s always been
available.” Standby counsel averred that they had provided McAlpin with all the
information on the experts they had retained. And although they had already given
McAlpin the DNA expert’s curriculum vitae, standby counsel agreed to provide it
again. McAlpin explained that the jail routine was keeping him from calling
experts. The state responded that it would talk to the jail’s sheriff about “getting
McAlpin phone access for witnesses or experts.”
         {¶ 71} At a hearing on August 8, McAlpin said that he had “access to * * *
the DNA expert, but yet at the same time [was] being forced to use a phone [that
was] not a secure line.” The state acknowledged that jail phone calls are recorded
but agreed not to listen to McAlpin’s calls with any experts.1
         {¶ 72} At McAlpin’s request, on August 23, the trial court appointed two
new standby counsel in place of McAlpin’s original standby counsel.



1. The trial court stated that it would issue an order preventing the state from listening to any calls
between McAlpin and an expert. No such order appears in the record.




                                                  20
                                January Term, 2022




       {¶ 73} On September 19, the state asked McAlpin’s new standby counsel
to make sure that McAlpin understood the rules regarding expert reports. McAlpin
told the court that he had not yet gotten in touch with the DNA expert but that he
“no longer need[ed] any more continuances and [was] prepared to go to trial.” He
repeated a second time during that hearing that he was ready for trial.
       {¶ 74} As of November 2018, McAlpin had not been able to talk to the
DNA expert and the expert was still waiting for the state to provide additional
information. Hearing this, standby counsel promised to “grab the bull by the horns
on the DNA and * * * make sure that everything is proceeding.” McAlpin then told
the trial court, “I don’t understand why [there is] such a drag with the trial [date].
I’ve been prepared.”
       {¶ 75} By February 7, 2019, McAlpin still had not talked to the DNA
expert. The state averred that the expert had requested “additional discovery
regarding the swabs” from Diggs, Keener, and the stolen Mercedes. The state
indicated that it was preparing a supplemental packet of discovery and that it would
provide McAlpin with copies. McAlpin responded that he had neither spoken to
nor received any mail from the defense DNA expert. There was no further mention
of the defense DNA expert before trial began on March 26, 2019.
       {¶ 76} The expert was mentioned only once during trial, just before Keener
testified. At that juncture, the state orally moved to have McAlpin deliver any other
evidence, including the defense DNA report, to the state immediately. The trial
court denied the state’s motion because McAlpin stated that he had disclosed
everything he had and that he did not have a DNA report.
       {¶ 77} On April 16, 2019, the jury returned its verdict finding McAlpin
guilty of all counts and specifications in the superseding indictment.
                              b. Motion for a new trial
       {¶ 78} On April 29, McAlpin filed a motion for a new trial and requested a
hearing on the motion. Most of McAlpin’s new-trial motion argued prosecutorial




                                         21
                            SUPREME COURT OF OHIO




misconduct. However, McAlpin also argued that Evans, the state’s DNA expert,
committed misconduct when she testified that McAlpin’s DNA profile was found
“on a modem, on a pocket and on a steering wheel.” McAlpin asserted that he had
reviewed Evans’s “work” and that he had actually been “excluded from being a
contributor of DNA to the modem and the pocket.” (Emphasis sic.) McAlpin
contended that he would have been acquitted if not for Evans’s untruthful
testimony.
       {¶ 79} The state filed a memorandum opposing McAlpin’s new-trial
motion. With respect to McAlpin’s claims about Evans’s testimony, the state
responded that McAlpin was not qualified as an expert and thus could not himself
offer testimony on DNA analysis. In his reply, McAlpin argued that he would
“show the accuracy of his argument of the DNA results,” but he did not explain
how.
                  c. Hearing on McAlpin’s motion for a new trial
       {¶ 80} On May 13, 2019, the court heard McAlpin’s motion for a new trial.
McAlpin argued:


              I’m only going to reiterate what [Evans] said inside of her
       testimony that was already given with evidence of the DNA profiles
       in this case. Th[e profiles] w[ere] never admitted into evidence, only
       results w[ere] admitted into evidence.
              And I will take the stand to reiterate exactly word for word,
       quote for quote what a match is. How do you generate a match?
       Then I will go and give copies of—I would enter into evidence each
       DNA profile, for every DNA profile that was allegedly associated
       with mine and we saw a great contradiction that may make the Court
       to bring Ms. Evans in here to give an understanding as to the




                                        22
                               January Term, 2022




       findings that has been considered as newly discovered evidence
       under Criminal Rule 33.
               I’m not an expert. * * * But I can reiterate testimony that
       was already given with evidence.


The trial court denied McAlpin’s request to take the stand.
       {¶ 81} After the parties’ arguments concluded, the trial court ruled from the
bench, denying McAlpin’s motion for a new trial. The mitigation hearing began
that day.
                             d. May 16, 2019 hearing
       {¶ 82} On the third day of the mitigation phase, before the jury was seated,
McAlpin informed the trial court that he had an issue with his DNA expert. He
stated that he had been asking one of his standby counsel, Kevin Cafferkey, for the
expert’s report “during trial and also after the trial.” According to McAlpin, when
he asked about the DNA report during trial, Cafferkey said that a report would not
be helpful to the defense. McAlpin continued:


               On 5/5/19, Mr. Cafferkey came to see me [at the jail]. That
       was the first time he gave me a copy of the DNA profiles that was
       from Ms. Carrie Roland * * *. And when he gave me these DNA
       profiles, I asked * * * w[ere] there any reports that go with [the
       profiles]?
               He said no, he didn’t need a report. It was harmful. The
       prosecution doesn’t know about [Roland’s profiles]. We’re going
       to keep these to [ourselves]. We’re not going to let them know that
       we had these DNA profiling. I thought it was kind of odd and weird.




                                        23
                     SUPREME COURT OF OHIO




       On the next day, * * * I called [Cafferkey]. I let him know
that * * * I didn’t receive the report, and I wanted the report from
the expert.
       ***
       * * * He said, okay, I’m going to give it to you.
       Then on 5/8, I called [Cafferkey] * * * on a recorded call. I
called him on a three-way with my relative. I asked him once again,
hey, I want the report because I need that for my Monday new trial
hearing.
       That was the reason why I wasn’t able to give forth my * * *
newly discovered [DNA] evidence. * * * He never brought it.
Then on 5/9/19 * * * [both standby counsel] * * * came to see me
and we had a phone call with * * * Roland.
       Now, this whole time that I had the motion for expert that
was granted, * * * for the DNA expert from [my original standby
counsel] * * * I was under the impression that I was receiving an
expert by the name of Dan E. Crane.
       ***
       * * * That’s who I thought I had as an expert. The numbers
that [were] given to me on inside of the motion [were] the numbers
I was calling throughout the trial, and I was telling [the court] on
record I’m not able to get in touch with my DNA expert.
       So, we were on the phone on 5/9/19, the visit with my
standby counsel, we were on the phone with Ms. Roland.
       I [took her] number down myself because I wanted to talk to
her. She was explaining some things to me about the DNA profile
that didn’t make sense to me.




                                24
                        January Term, 2022




       So, I wanted to talk to her myself and I asked her where was
the report. * * *
       [She said] I didn’t think that whoever hired me wanted to
pay me for a report that wasn’t in your favor. * * * I said I’m the
acting attorney. I’m the one who’s responsible for you. She sa[id],
well, okay, I understand. * * *
       ***
       Then on 5/15/19, * * * on a recorded call, I called [Cafferkey
and my family], and asked him why I haven’t received a report from
the expert yet?
       * * * [He said] oh, don’t worry about the reports, Joe. You
don’t need them. It’s not going to work for you.
       ***
       Later on that day, on 5/15/19, * * * I called the DNA expert,
Ms. Carrie Roland via three-way [with] my family member. And I
asked her what was the date that you gave Mr. Cafferkey those
reports, the DNA profiles?
       She was, like, is [Cafferkey] on the phone? I said no. She
said well, [Cafferkey] told me I’m not allowed to talk to you or
anybody else unless he’s present.
       I said, whoa. * * * I’m the acting attorney. * * * You’re
my expert. She said, well, I’m only allowed to talk to the person
who’s payin[g] me. [Cafferkey is] the one paying me. I say he’s
not payin[g], the Court’s paid you. And I’m the acting attorney.
       [She said] well, I don’t want to cross [any] lines, and I can’t
talk to you unless he’s present. * * *




                                  25
                                SUPREME COURT OF OHIO




                   [Cafferkey] came and visited me. I asked him about it. He
       de[nied] it. * * * I don’t believe Ms. Roland would just make up
       that lie.
                   ***
                   There’s no way possible [if I am the] acting attorney [that]
       Mr. Kevin Cafferkey can stop me from getting a report after I asked
       for it.
                   He can advise me all he wants. But if I say no, I want
       something, he was supposed to give that to me.
                   ***
                   It’s no way possible after I asked a multitude of times during
       trial, and after trial for me to have the report. I never received it
       which would enable me to have—to properly cross-examine Ms.
       Evans.
                   I would like to renew my motion for a new trial due to the
       newly discovered information, and also by the recorded calls that
       can back this up. Documentation beats conversation.


       {¶ 83} The trial court gave Cafferkey an opportunity to respond, but he
declined to speak because of attorney-client privilege. The prosecutor then stated,
“Sounds like good lawyering to me. Sounds like his independent DNA expert came
up with some answers that were not favorable to him, and they didn’t want to
confirm his guilt any more than it already had been confirmed during trial, so they
told the expert not to prepare a report.” In response, McAlpin said that standby
counsel was supposed to be only “an adviser,” that there is no hybrid counsel, and
that what standby counsel did was prohibited when McAlpin was representing
himself.




                                             26
                               January Term, 2022




       {¶ 84} The court then stated, “Well, you’re right now. There’s no hybrid
counsel. But everything that you put on the record here was after the jury had
already returned its verdict.” The court continued, “Earlier in this case, you had
been complaining about not being able to talk to the expert because you were in
jail. * * * We tried to work around that somehow. * * * [T]hen ultimately, you
had now found a way to do it. You’d been contacting these experts directly. Why
didn’t you do that two or three months ago is beyond my [ken].” The court
concluded that McAlpin had waited too long to raise this issue, saying: “This is a
conversation we should have had a month or two ago. We are going to finish the
case today.” In response, McAlpin said that he had only just found out that standby
counsel had hired someone new and that he had been mistakenly trying to call the
expert that his former counsel had hired.
       {¶ 85} Standby counsel added that they had not retained a new DNA-expert
company; Crane was the owner of Forensic Bioinformatic Services, and Roland
worked in the lab there. When the trial court asked Cafferkey whether he had told
Roland not to speak to McAlpin, Cafferkey responded, “Absolutely not.” McAlpin
reminded the court that the jail phone calls were recorded. But the trial court was
unmoved, stating, “We’ve already got the decision on the base counts” and advised
McAlpin that he had preserved the issue for appeal.
       {¶ 86} On June 5, 2019, the trial court filed findings of fact and conclusions
of law denying McAlpin’s motion for a new trial. That document does not address
the information presented by McAlpin at the May 16 hearing.
                                    3. Analysis
       {¶ 87} There is no dispute that McAlpin failed to object to standby
counsel’s alleged interference before the jury found him guilty. McAlpin contends
that he could not have objected during trial, because he did not discover standby
counsel’s improper actions with the DNA expert until after the jury returned its
verdict. But we reject this claim because regardless of standby counsel’s conduct,




                                         27
                              SUPREME COURT OF OHIO




McAlpin could have objected to the trial’s proceeding until he had contacted his
expert to discuss the preparation of a report.         Moreover, even as McAlpin
complained that he had been unable to reach the expert or get the expert’s report,
he asked the trial court to schedule his trial. Under these circumstances, McAlpin’s
failure to make a timely objection has forfeited all but plain-error review of the
claim. See Weaver, __ U.S. at __, 137 S.Ct. at 1910, 198 L.Ed.2d 420 (in case of
structural error, when “there is an objection at trial and the issue is raised on direct
appeal” the defendant generally is entitled to automatic reversal [emphasis added]).
       {¶ 88} McAlpin’s primary complaint is that standby counsel significantly
interfered with a tactical decision—whether to have the defense DNA expert
prepare a report—that foreclosed him from actually controlling his defense. The
challenged conduct did not occur in front of the jury, and thus only McKaskle’s first
limitation is implicated (i.e., standby counsel must allow the defendant to actually
control his case).
       {¶ 89} McAlpin argues that standby counsel made crucial decisions
regarding the defense DNA expert, such as whether to have Roland prepare a report,
without his participation or knowledge. McAlpin avers that he would have asked
Roland to prepare a report and contends that standby counsel interfered with a core
self-representation right—the right to make all tactical decisions regarding
witnesses and evidence—by telling her not to.
       {¶ 90} To find that a McKaskle error occurred here, we would have to
assume the truth of McAlpin’s statements and assume that standby counsel was
untruthful when he told the trial court that he did not instruct Roland not to talk to
McAlpin. The record before us does not support making such assumptions. But
even if the record did support the conclusion that standby counsel interfered with
McAlpin’s right to self-representation, McAlpin could not establish plain error,
because he cannot show a reasonable probability that but for standby counsel’s
actions, the jury would have acquitted him. See Rogers, 143 Ohio St.3d 385, 2015-




                                          28
                                  January Term, 2022




Ohio-2459, 38 N.E.3d 860, at ¶ 22. During the May 13, 2019 hearing on his new-
trial motion, McAlpin stated that his goal was to undermine the testimony of the
state’s DNA expert. And at the May 16 hearing, McAlpin explained to the judge
that he had wanted Roland to prepare a DNA report so that he could have used it to
effectively cross-examine the state’s expert. But there is no indication that had the
report been prepared, it would have aided in cross-examination of the state’s DNA
expert. Indeed, even McAlpin’s recollection of what Roland told him confirmed
that the report, if made, would not have been favorable to him.
          {¶ 91} For the foregoing reasons, we reject McAlpin’s second proposition
of law.
                            C. Sufficiency of the evidence
          {¶ 92} In proposition of law No. III, McAlpin contends that the state failed
to prove beyond a reasonable doubt that he committed the murders with prior
calculation and design. He maintains that the evidence was sufficient to establish
that the murders were purposeful but insufficient to establish prior calculation and
design.
          {¶ 93} The standard of review for sufficiency of the evidence is well
established. “When evaluating the adequacy of the evidence, we do not consider
its credibility or effect in inducing belief. Rather, we decide whether, if believed,
the evidence can sustain the verdict as a matter of law.” State v. Richardson, 150
Ohio St.3d 554, 2016-Ohio-8448, 84 N.E.3d 993, ¶ 13.                 In reviewing for
sufficiency, we must consider the evidence “in a light most favorable to the
prosecution.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph
two of the syllabus, superseded by constitutional amendment on other grounds as
stated in State v. Smith, 80 Ohio St.3d 89, 102, 684 N.E.2d 668 (1997), fn. 4.
          {¶ 94} At issue here is whether the state presented sufficient evidence of the
fifth and sixth capital specifications that were attached to both Counts 1 and 2.
They alleged that McAlpin committed aggravated murder while he “was




                                           29
                             SUPREME COURT OF OHIO




committing, attempting to commit, or fleeing immediately after committing or
attempting to commit * * * aggravated robbery, or aggravated burglary, and either
the offender was the principal offender in the commission of the aggravated murder
or, if not the principal offender, committed the aggravated murder with prior
calculation and design,” R.C. 2929.04(A)(7).
       {¶ 95} The evidence that McAlpin was the principal offender in the
commission of the aggravated murders was overwhelming. McAlpin’s DNA was
on items inside Mr. Cars, inside the back pocket of Michael’s jeans, and on one of
the stolen vehicles. Surveillance video shows McAlpin entering Mr. Cars, spending
a lengthy period of time inside the building, leaving the building, and driving away
in the BMW. Keener’s testimony established that only McAlpin—not Diggs or
Keener—entered the building. And cell-phone analysis showed that Keener and
McAlpin contacted each other more than a dozen times immediately before and
immediately after the murders. This evidence more than sufficiently supports the
jury’s verdict that McAlpin committed the murders as the principal offender. Thus,
it is unnecessary to consider his claim that he did not commit the murders with prior
calculation and design. We reject McAlpin’s third proposition of law.
                                   D. Jury issues
       {¶ 96} In proposition of law No. IV, McAlpin contends that a prospective
juror was improperly excused for cause because he had reservations about capital
punishment. And in proposition of law No. V, McAlpin maintains that the state
exercised peremptory challenges to prospective jurors in a pattern that resulted in
the improper dismissal of women.
                      1. Excusal of prospective juror No. 30
       {¶ 97} One of the questions on the death-qualification questionnaire asked
prospective jurors to rank their level of support for the death penalty on a scale of
one to ten, with one being “strongly opposed” to the death penalty. Prospective
juror No. 30 selected four out of ten.




                                         30
                                January Term, 2022




       {¶ 98} During individual voir dire, the trial court asked prospective juror
No. 30 about some responses on his questionnaire. The juror explained, “I’m
Catholic so I do have some kind of moral stance, but if it was a matter of can I
objectively, like you said, weigh the evidence, I think I could.” He added, “I’ve
never * * * been faced with that decision and to be honest, I don’t know how I
would feel.” The trial court explained that it had reviewed the prospective juror’s
questionnaire and sensed “a certain kind of ambivalence” in his responses.
       {¶ 99} When questioned by the state, prospective juror No. 30 agreed that
he had some reservations about capital punishment. And when asked whether those
reservations “would [a]ffect [his] ability to serve as a juror in this case,” he
responded: “It might. * * * [I]t’s always been something I’ve struggled with.” He
agreed with the prosecutor that his questionnaire response about the level of his
opposition to the death penalty was “kind of in the middle, maybe a little bit leaning
against.”
       {¶ 100} After describing the weighing process as subjective, the prosecutor
asked prospective juror No. 30 whether he “would start out with [his] finger on the
scale for the mitigation instead of the aggravation, against the death penalty?”
Prospective juror No. 30 said, “I think I might,” although it would be only a “slight
difference.” Ultimately, he told the prosecutor that he was not “a hundred percent
certain” that he could sign a verdict imposing the death penalty on someone even
if the state proved “the things that [the state would] have to prove.”
       {¶ 101} During McAlpin’s examination, prospective juror No. 30 further
explained: “[I]f I in my mind believe that the aggravating circumstances outweigh
the mitigating circumstances, obviously by law, I would have to, but how I arrived
to that, I don’t know. You know, it’s a subjective.” He later said, “[I]f I’m leaning
against the death penalty as a moral stance, and I’d be truly being objective and
saying the aggravating circumstances, let’s say I would say mitigating
circumstances outweigh the aggravation, maybe I’m tipping the scales before I get




                                         31
                             SUPREME COURT OF OHIO




on.” Even when McAlpin tried to rehabilitate him, prospective juror No. 30
responded, “[W]hen it comes specifically to the death penalty * * *, I think that’s
where maybe I get a little wishy washy * * *.” (Emphasis added.)
       {¶ 102} The state moved to excuse prospective juror No. 30 for cause
because he “pretty clearly said that he would start out predisposed in favor of a life
sentence.” Over McAlpin’s objection, the trial court excused prospective juror No.
30 for cause.
       {¶ 103} The Sixth Amendment guarantees to a defendant the right to an
impartial jury. As explained by the United States Supreme Court, this clause
prevents the state from impaneling a jury that is “uncommonly willing to condemn
a man to die.” Witherspoon v. Illinois, 391 U.S. 510, 518, 521, 88 S.Ct. 1770, 20
L.Ed.2d 776 (1968). “A prospective juror may not be excluded for cause simply
because the prospective juror expresses reservations about imposing the death
penalty.” State v. Madison, 160 Ohio St.3d 232, 2020-Ohio-3735, 155 N.E.3d 867,
¶ 87. However, a trial court may exclude a prospective juror for cause if the juror’s
beliefs about capital punishment “would prevent or substantially impair” the juror’s
performance of duties in accordance with his or her instructions and oath. Adams
v. Texas, 448 U.S. 38, 45, 100 S.Ct. 2521, 65 L.Ed.2d 581 (1980). A trial court
may excuse a prospective juror for cause if the court “is left with the definite
impression that [the] prospective juror would be unable to faithfully and impartially
apply the law.” Wainwright v. Witt, 469 U.S. 412, 425-426, 105 S.Ct. 844, 83
L.Ed.2d 841 (1985).
       {¶ 104} A trial court’s ruling on a challenge for cause should be upheld
absent an abuse of discretion. State v. Bryan, 101 Ohio St.3d 272, 2004-Ohio-971,
804 N.E.2d 433, ¶ 80, 86.
       {¶ 105} McAlpin acknowledges that prospective juror No. 30 was
“predisposed to favor life over death,” but McAlpin contends that that does not
mean that the prospective juror was substantially impaired. McAlpin maintains that




                                         32
                                January Term, 2022




the law was not “adequately explained” to prospective juror No. 30 and that
therefore, the juror did not know that “he may have a bias as long as he can set it
aside and follow the law.” In response, the state contends that prospective juror
No. 30’s responses during voir dire were ambiguous at best and that the trial court
was within its discretion to resolve that ambiguity in the state’s favor.
       {¶ 106} McAlpin argues that even if a prospective juror tends to favor or
disfavor the death penalty, the prospective juror is not substantially impaired unless
it appears to the trial court that his or her “bias or lean would affect the juror[’]s
ability to follow the law.” Though that is a correct statement of the law, the record
shows that prospective juror No. 30 failed to affirmatively state that he could sign
a death verdict if the state proved that the aggravating circumstances outweighed
the mitigating evidence. The prospective juror’s responses during voir dire were
consistently ambiguous as to whether he could sign a death verdict. And “when
there is ambiguity in the prospective juror’s statements, ‘the trial court, aided as it
undoubtedly [is] by its assessment of [the venireman’s] demeanor, [is] entitled to
resolve it in favor of the State.’ ” (Brackets sic.) Uttecht v. Brown, 551 U.S. 1, 7,
127 S.Ct. 2218, 167 L.Ed.2d 1014 (2007), quoting Witt, 469 U.S. at 434, 105 S.Ct.
844, 83 L.Ed.2d 841. McAlpin’s examination served only to demonstrate that
prospective juror No. 30 would be able to impose one of the three life sentences but
not the death sentence.
       {¶ 107} McAlpin has not shown that the trial court abused its discretion by
granting the state’s motion to excuse prospective juror No. 30 for cause.
Accordingly, we reject McAlpin’s fourth proposition of law.
       2. Use of peremptory challenges to dismiss women from the venire
       {¶ 108} Following the death-qualification portion of voir dire, the trial court
gave the state and McAlpin six peremptory challenges each, plus an additional two
for alternates. The state used five of its six peremptory challenges, excusing four
female prospective jurors and one male prospective juror. McAlpin used all six




                                          33
                              SUPREME COURT OF OHIO




available peremptory challenges, excusing three women and three men from the
venire.
          {¶ 109} McAlpin asserts that the state violated the Equal Protection Clause
by using four peremptory challenges on female potential jurors. He states: “The
unfairness here is based upon the possible belief by the prosecution that women, as
a whole, may not be as eager to invoke the death penalty as men.”
          {¶ 110} Although it is possible to establish an equal-protection violation
based on gender discrimination in voir dire, “a party alleging gender discrimination
must make a prima facie showing of intentional discrimination before the party
exercising the challenge is required to explain the basis for the strike.” J.E.B. v.
Alabama ex rel. T.B., 511 U.S. 127, 144-145, 114 S.Ct. 1419, 128 L.Ed.2d 89
(1994). McAlpin failed to object during voir dire to the state’s use of its challenges
to remove women. Thus, he has forfeited his challenge absent a showing of plain
error. State v. Maxwell, 139 Ohio St.3d 12, 2014-Ohio-1019, 9 N.E.3d 930,
¶ 91-92.
          {¶ 111} McAlpin cannot show plain error. To begin, McAlpin merely
speculates that the state believed that women were less likely than men to impose
the death penalty. This speculation falls far short of establishing discrimination
that would support an equal-protection challenge. Furthermore, the fact that many
more female prospective jurors than male prospective jurors were called to the jury
box for voir dire provides a logical and innocuous explanation for why more female
prospective jurors were ultimately dismissed. After an initial group of prospective
jurors was excused by the court, there remained a pool of 62 prospective jurors.
Only 41 of those prospective jurors were called to the jury box for voir dire by the
court (the remainder were excused by the court after the jury was seated). Of those
41 called to the jury box, 27 were women and 14 were men. Nine women and four
men were excused for various reasons (employment, health, etc.), leaving the total
number of prospective jurors at 18 women and ten men. After the state and




                                          34
                                January Term, 2022




McAlpin each exercised their first round of peremptory challenges, nine women
and five men remained seated in the jury box for voir dire. After the state passed
on its second peremptory challenge, McAlpin excused one more male juror. After
that, the court added four more prospective jurors, all of whom were female,
resulting in 13 women and four men in the jury box for voir dire. The jury panel
after voir dire and all challenges was made up of 11 women and five men. The fact
that the state used its peremptory challenges to excuse more female prospective
jurors than male prospective jurors makes sense under these circumstances.
Because there were significantly more women who were called to the jury box to
participate in voir dire, there was a greater likelihood that more female prospective
jurors would be excused in the end. Thus, we reject McAlpin’s fifth proposition of
law.
               E. Improper admission of victim-impact evidence
       {¶ 112} In his sixth proposition of law, McAlpin argues that the state
elicited inadmissible victim-impact testimony from multiple witnesses during the
trial phase, which resulted in unfair prejudice that carried over to the mitigation
phase. Except when noted, McAlpin failed to object to the introduction of the
allegedly inadmissible evidence and has forfeited all but plain error. State v. Wilks,
154 Ohio St.3d 359, 2018-Ohio-1562, 114 N.E.3d 1092, ¶ 77.
       {¶ 113} “Victim-impact evidence includes evidence relating to the victim’s
personal characteristics and the impact that the crimes had on the victim’s family.”
State v. Graham, 164 Ohio St.3d 187, 2020-Ohio-6700, 172 N.E.3d 841, ¶ 113.
The admission of such evidence is generally limited to the sentencing phase of the
death-penalty proceedings. Id., citing R.C. 2930.13, 2930.14(A), 2947.051, and
Article I, Section 10(a)(A)(3), Ohio Constitution. We have allowed victim-impact
testimony during the trial phase of a capital case “only when the evidence was
relevant to the facts attendant to the offense.” Id. at ¶ 113; see also id. at ¶ 136;
Evid.R. 402 (evidence that is not relevant is not admissible). Such evidence should




                                         35
                             SUPREME COURT OF OHIO




not be overly emotional or directed to the penalty to be imposed. Graham at ¶ 113,
136; see Evid.R. 403(A) (“evidence is not admissible if its probative value is
substantially outweighed by the danger of unfair prejudice, of confusion of the
issues, or of misleading the jury”).
        {¶ 114} “Testimony is overly emotional when it is likely to inflame the
passions of the jurors and elicit a purely emotional response that would inhibit the
jurors from making an objective and rational determination regarding the
defendant’s guilt and/or the appropriate punishment.” Graham at ¶ 123. Factors
relevant in making that determination include “the length of the victim-impact
testimony,” “whether witnesses, jurors, and audience members showed physical
signs of emotion during the testimony,” “the detail and depth of the victim-impact
testimony with regard to the murder victim[s],” and “whether the victim-impact
witness used emotionally charged language.” Id. at ¶ 126. This is not an exhaustive
list. Id.
                         1. Colin Zaczkowski’s testimony
        {¶ 115} Colin Zaczkowski, Trina’s son and Michael’s stepson, testified that
he was 19 years old at the time of the murders and that he and his then 13-year-old
sister were living at home with their parents, Michael and Trina, in April 2017.
Zaczkowski also testified that his younger stepbrother spent every other weekend
with the family and was there with Zaczkowski and his sister on the night of the
murders. Zaczkowski explained that Michael gave Axel, the family’s dog, to Trina
as a surprise and that Axel went to Mr. Cars every day.
        {¶ 116} Zaczkowski testified that Michael and Trina had married when he
was about five years old. They divorced eight years later but reunited three years
after that. Zaczkowski said that his biological father died of an overdose in 2008,
when Zaczkowski was 11.
        {¶ 117} Zaczkowski testified that Mr. Cars was “basically the definition of
a mom and pop shop. It was our family lifeline. * * * It was more of a home than




                                        36
                                January Term, 2022




a business.” He explained that Michael’s father had started the business and
transferred it to Michael around 2000. Mr. Cars was open between 10:00 a.m. and
6:00 p.m. during the week, but sometimes Michael and Trina would stay later if
they needed to finish a repair or deliver a car. In April 2017, Zaczkowski was
working full-time in Eastlake, but he sometimes stopped by Mr. Cars to help out.
When asked why, Zaczkowski responded: “It was home. It was like stopping at
home.”
         {¶ 118} McAlpin argues that much of Zaczkowski’s testimony was both
irrelevant and unnecessarily emotional. However, most of Zaczkowski’s testimony
did not touch on Michael’s and Trina’s personal characteristics or the impact that
their murders had on their family and thus was not true victim-impact evidence.
Graham, 164 Ohio St.3d 187, 2020-Ohio-6700, 172 N.E.3d 841, at ¶ 113.
Zaczkowski’s testimony that Mr. Cars was “like home” to him and his family was
somewhat emotional, but it was brief.
         {¶ 119} The state argues that Zaczkowski’s testimony about his biological
father’s death was relevant to establish his state of mind when he found Michael’s
and Trina’s bodies at the scene of the murders. But Zaczkowski’s state of mind at
the time he found the bodies is irrelevant in the context of McAlpin’s guilt or
innocence. See id. at ¶ 119 (finding irrelevant and inadmissible “victim-impact
testimony from a justifiably grieving father during the guilt phase of the trial”).
Thus, Zaczkowski’s testimony about his biological father’s overdose was
inadmissible.
                         2. Albert Martin III’s testimony
         {¶ 120} Albert Martin met Michael and Trina in 2005 when he purchased a
used car from Mr. Cars, and they later became “really good friends.” For example,
he testified that he previously had brought them a leg of lamb for Christmas and
had spent New Year’s with them. He called Michael his “brother from another
mother.”




                                        37
                             SUPREME COURT OF OHIO




       {¶ 121} Martin testified that he was injured while serving in the Marines
and had had ten surgeries; after the third, he began to abuse drugs. He testified that
Michael and Trina gave him support and encouraged him to get back into rehab.
Martin testified that Michael and Trina were “like a moral support,” were caring,
“liked people in general,” and were “good people.” Martin also testified that he
had known their dog since he was a puppy and was fond of him. Martin testified
that he “was disappointed, sad, [and] broken up” about the events at Mr. Cars.
       {¶ 122} Much of Martin’s testimony was emotion-laden and irrelevant.
The state contends that the testimony was relevant to establishing that Martin was
not the killer. But that was clearly established by Martin’s testimony that he was
at Mr. Cars on April 14 from approximately 10:00 a.m. to 5:00 p.m. He identified
himself on surveillance video leaving the lot at 5:03 p.m.
       {¶ 123} Evaluating Martin’s testimony in light of the Graham factors
demonstrates that his testimony was not likely to elicit an emotional response from
the jury. He was one of 34 witnesses that the state called to prove its case. There
is no indication in the record that Martin’s testimony caused physical
manifestations of emotion in the jury or audience.
                          3. Barbara Bonnes’s testimony
       {¶ 124} Barbara Bonnes, Michael’s older sister, testified that on the night
of April 14, 2017, her uncle called to tell her that she needed to get to her parents’
house as soon as possible. She described the scene at her parents’ house: “I realized
that my brother was dead. My mom was hysterical, lying on the kitchen floor. My
father was in shock. And the children, I kept asking where the children were.” She
was “very concerned about the children listening to everything that was going on,”
so she “swooped them up * * * and took them home for * * * the rest of the
evening.”
       {¶ 125} Bonnes said that Michael and Trina’s 13-year-old daughter had
brought up her last phone call with her mom on April 14, 2017, “many, many times”




                                         38
                                January Term, 2022




and “talks about it still all the time.” Bonnes also testified that “Albert [Martin]
and Trina and Michael were good friends.” She said that “[h]e stopped by * * * on
a daily basis, was very close with them, [and] would bring treats for the dog.”
       {¶ 126} McAlpin objects to Bonnes’s testimony on relevance grounds,
contending that while Bonnes’s testimony is arguably relevant to the extent it
establishes a timeline for the events in the case, the impact of the deaths on the
surviving family members was in no way relevant to his guilt or innocence. He
also contends that Bonnes’s testimony about how Michael’s death affected their
family was inflammatory victim-impact testimony.
       {¶ 127} Bonnes’s testimony was not relevant to establishing a timeline of
the night in question. She did not know when the daughter had last spoken to Trina,
and she had no knowledge of the crimes. None of Bonnes’s testimony made any
fact of consequence more or less probable than it would have been without her
testimony. See Evid.R. 401. The most emotional testimony from Bonnes was her
recounting of the family’s reaction to Michael’s death. Because this testimony
related only “the emotional impact of the crimes on the victim’s family,” Payne v.
Tennessee, 501 U.S. 808, 817, 111 S.Ct. 2597, 115 L.Ed.2d 720 (1991), it was
victim-impact testimony and was not related to any issue of consequence.
However, Bonnes’s testimony was short and not overly emotional. See Graham,
164 Ohio St.3d 187, 2020-Ohio-6700, 172 N.E.3d 841, at ¶ 123, 126.
                          4. Andrew Keener’s testimony
       {¶ 128} Keener, a participant in the robbery at Mr. Cars, testified against
McAlpin. During Keener’s testimony, the prosecutor showed him crime-scene
photographs of Michael and Trina and asked Keener what came to his mind when
he looked at the pictures. Keener testified that he was worried that what he saw in
the photographs would happen to him or someone in his family. But Keener was
one of the robbers, and his concerns were about himself and not the victims.
Keener’s testimony can also be viewed as relevant to his credibility. In other words,




                                         39
                             SUPREME COURT OF OHIO




although his relationship to McAlpin caused him to fear for the safety of his own
family, he nevertheless was willing to testify against McAlpin at trial.
             5. The challenged testimony did not prejudice McAlpin
       {¶ 129} Although some of the challenged testimony was inadmissible
victim-impact evidence, McAlpin has not demonstrated that his substantial rights
were affected by the introduction of any of the challenged testimony. In view of
the overwhelming evidence of his guilt as established by DNA and forensic
evidence, surveillance video, and other testimony, we find that the challenged
evidence did not have an impact on the jury’s guilty verdict. And although this
court has recognized that there may be instances when the introduction of
inadmissible evidence during the trial phase of a capital proceeding carries over and
affects the fairness of proceedings during the mitigation phase, see State v.
Thompson, 33 Ohio St.3d 1, 15, 514 N.E.2d 407 (1987), we are not concerned that
this happened here. When considering a question of carry-over effect, the “type
and magnitude of any error” guides our analysis. See id. In this case, McAlpin did
not object to the error. Furthermore, the magnitude of the error was greatly
diminished by the trial court’s instructions to the jury. Specifically, during the
mitigation phase the trial court instructed the jury:


               It is your sworn duty to accept these instructions, to apply
       the law as it is given to you.
               You are not permitted to change the law, or to apply your
       own idea of what you think the law should be.
               ***
               * * * Only the aggravating circumstances related to a given
       count may be considered and weighed against the mitigating factors
       in determining the penalty for that count.
               ***




                                          40
                                January Term, 2022




               For purposes of this proceeding, only that evidence admitted
       into the trial phase—admitted in the trial phase that is relevant to the
       aggravating circumstances and to any of the mitigating factors is to
       be considered by you.
               You will also consider all of the evidence admitted during
       the sentencing phase together with the defendant’s own statement.
               ***
               When you consider the nature and circumstances of the
       offense, you may consider them only if they have mitigating value.
               You may not consider the nature and circumstances of the
       crime as an aggravating circumstance.
               You must not be influenced by any consideration of
       sympathy or prejudice.      It is your duty to carefully weigh the
       evidence, to decide all disputed questions of fact, to apply the
       instructions of the Court to your findings and to render your verdict
       accordingly.
               In fulfilling your duty, your efforts must be to arrive at a just
       verdict. Consider all the evidence and make your finding with
       intelligence and impartiality and without bias, sympathy or
       prejudice.


The court had also said:


               The aggravating circumstances that I go over for you are the
       only things that can be weighed on the aggravation side of that scale.
               You cannot weigh anything else as a reason to impose the
       death penalty other than the aggravating circumstances.




                                          41
                              SUPREME COURT OF OHIO




                 The law wants me to emphasize that to you at this point.
          That is very important.


We find that these jury instructions abated the magnitude of the error by making
clear to the jurors that they could not consider the nature and circumstances of the
murders unless the nature and circumstances had mitigating value. Thus, we hold
that no plain error occurred in the admission of the challenged evidence. See
Crim.R. 52(B); State v. McNeill, 83 Ohio St.3d 438, 445-446, 700 N.E.2d 596
(1998).
          {¶ 130} Therefore, we reject McAlpin’s sixth proposition of law. We
nevertheless reiterate that victim-impact testimony must be evaluated under the
Rules of Evidence and it is not admissible in a trial unless it is relevant to the
commission of the offense. See Graham, 164 Ohio St.3d 187, 2020-Ohio-6700,
172 N.E.3d 841, at ¶ 136. And even when the evidence is relevant, it still must be
excluded when its “probative value is substantially outweighed by the danger of
unfair prejudice, of confusion of the issues, or of misleading the jury.” Evid.R.
403(A). Although we find no basis for reversing in this case, we urge the state to
refrain from eliciting this type of irrelevant evidence in the first place. Additionally,
and more importantly, when the evidence is found to be relevant, we remind trial
courts to weigh the probative value of such evidence against the risk it poses of
“inflaming the passions of the jury,” Thompson, 33 Ohio St.3d at 15, 514 N.E.2d
407.
                  F. Introduction of unfairly prejudicial evidence
          {¶ 131} In his seventh proposition of law, McAlpin argues that he was
denied a fair trial and a reliable hearing because the trial court admitted an
unredacted exhibit containing his Google search history, which included searches
for pornography and strip clubs. He also contends that the trial court erred when it
readmitted the exhibit during mitigation.




                                           42
                                January Term, 2022




       {¶ 132} Jacob Kunkle, an FBI special agent trained in cellular-data analysis,
testified that he reviewed and analyzed 56 pages of search history for the Google
account associated with what appeared to be McAlpin’s email address. The search
history includes hundreds of entries over a ten-week period from April 1 to June
13, 2017. It contains both search inquiries and visits to certain websites, including
searches for information such as directions to certain locations, nearby restaurants,
and nearby pawn shops and salvage yards and how to do things like “properly hook
subwoofers up to a 1 channel amplifier” or tune-up certain automobiles. The
exhibit also contains searches for automobile parts, videos on youtube.com, Yahoo
mail, and sites such as Instagram, Facebook, Pinterest, and eBay.
       {¶ 133} The exhibit also shows that McAlpin searched for and/or visited the
pornography website www.xnxx.com approximately ten times over ten weeks. He
also searched for another adults-only website, “nightline chat,” “gentlemen’s club,”
“strip clubs near me,” “exotic dancers near me,” and “4play lounge Euclid.”
       {¶ 134} On April 14, 2017, before the murders, McAlpin searched for “easy
way to break a window,” “salvage yard near me,” and “pull apart near me.” On
April 15, shortly after the murders, McAlpin’s Google account logged searches for,
among other things, “all 2008 Salvage BMW for sale,” “2008 BMW 521 four
door,” and “can you switch a title into your name without the other parties
permission.” And McAlpin’s account shows a search on April 22 for “latest news
on the stolen bmw from car lot murder” and a visit to www.cleveland19.com to
view an article titled “cars stolen after dealership owners murdered.” McAlpin’s
search history shows more searches for news and information about the murders on
April 27 and May 9, 2017.
       {¶ 135} The exhibit containing McAlpin’s Google search history was
admitted after the state rested their case during the trial phase, over McAlpin’s
objection. McAlpin did not object when the state introduced the document during




                                         43
                             SUPREME COURT OF OHIO




Special Agent Kunkle’s testimony or when the trial court readmitted it for the
mitigation phase.
       {¶ 136} Evidence must be relevant to be admissible, meaning that the
evidence must have a “tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than
it would be without the evidence.” Evid.R. 401. Relevant evidence is generally
admissible, Evid.R. 402, unless “its probative value is substantially outweighed by
the danger of unfair prejudice, of confusion of the issues, or of misleading the jury,”
Evid.R. 403(A). A trial court may exclude relevant evidence if “its probative value
is substantially outweighed by considerations of undue delay, or needless
presentation of cumulative evidence.” Evid.R. 403(B).
                                   1. Trial phase
       {¶ 137} McAlpin argues that specific pages of exhibit No. 1433 contain
“unfairly prejudicial, irrelevant, and inflammatory information.” He contends that
“[t]he evidence of his guilt was not overwhelming, and the danger too great [that]
the jury considered this prejudicial information during its deliberations.”
       {¶ 138} Before we address prejudice, we must determine whether the
Google exhibit is relevant. McAlpin does not dispute that the exhibit contained
relevant and admissible information. Indeed, Special Agent Kunkle prepared a
report that specifically identifies the relevant searches contained in the exhibit. He
testified that McAlpin’s Google account was used on April 5, 2017, to search for
information about firearms and to compare different calibers of firearms. He
additionally testified about McAlpin’s April 14 and 15 searches about how to
salvage a stolen vehicle and McAlpin’s April 22, April 27, and May 9 searches for
the latest news on the car lot murders.
       {¶ 139} These Google searches constituted relevant, circumstantial
evidence of McAlpin’s intent to steal cars and resell them and, more specifically,
of his intent to use a firearm during the robbery. See State v. Sutherland, 2021-




                                          44
                                January Term, 2022




Ohio-2433, 173 N.E.3d 942, ¶ 21, 27 (2d Dist.) (holding that Google searches were
probative and relevant circumstantial evidence of guilt).
       {¶ 140} But the Google exhibit also contains many searches and other
internet activity that bear no relation to the murders or to the other crimes with
which McAlpin was charged. Nevertheless, the handful of references to irrelevant,
explicit, or pornographic websites were not mentioned during Special Agent
Kunkle’s testimony and were unlikely to influence the jury.           In light of the
overwhelming evidence of McAlpin’s guilt, we are not convinced that the jury’s
decision to convict him was affected by evidence that he viewed or searched for
pornographic or adults-only websites.
                                2. Mitigation phase
       {¶ 141} Because McAlpin failed to object to the readmission of exhibit No.
1433 during the mitigation phase, we are again limited to plain-error review. State
v. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, 855 N.E.2d 48, ¶ 132.
       {¶ 142} R.C. 2929.03(D)(1) “provides in part that during the penalty stage,
the court and the trial jury shall consider ‘* * * any evidence raised at trial that is
relevant to the aggravating circumstances the offender was found guilty of
committing’ * * * [and] ‘shall hear testimony and other evidence that is relevant to
the nature and circumstances of the aggravating circumstances the offender was
found guilty of committing.’ ” (Emphasis sic.) State v. DePew, 38 Ohio St.3d 275,
282-283, 528 N.E.2d 542 (1988), quoting R.C. 2929.03(D)(1). In DePew, we also
observed that not only is repetition of trial-phase evidence for the mitigation
hearing required by the statute but it is also logical given “the prosecution’s
obligation to demonstrate, by proof beyond a reasonable doubt, that the aggravating
circumstances the defendant was found guilty of committing are sufficient to
outweigh the factors in mitigation.” Id. at 283.
       {¶ 143} Although exhibit No. 1433 does contain many irrelevant internet
searches connected to McAlpin’s Google account, the majority of the irrelevant




                                          45
                            SUPREME COURT OF OHIO




material was noninflammatory, with the potential exception of the few adult-related
searches described above. Furthermore, the searches that were relevant had high
probative value because they supported the capital specification that McAlpin
committed the murder during the course of an aggravated robbery as the principal
offender. Several of the searches were also probative of McAlpin’s identity as the
murderer.
       {¶ 144} We thus conclude that McAlpin cannot establish plain error with
respect to the readmission of exhibit No. 1433 during the mitigation phase.
Therefore, we reject McAlpin’s seventh proposition of law.
                       G. Confrontation Clause violation
       {¶ 145} In proposition of law No. VIII, McAlpin contends that the trial
court improperly restricted his cross-examination of FBI Special Agent Brian
Young. McAlpin says that he was “precluded * * * from present[ing] the jury with
a reasonable explanation as to why his cell phone was pinging of[f] an area cell
tower” and thereby was deprived of “his ability to examine the state witness as to a
material component of the state’s case.”
       {¶ 146} Special Agent Young testified about the forensic cellular-phone
analysis that he conducted for this case. During their investigation, Young and
Detective Echols requested a “cell tower dump,” which provides information for
any cell phone using a specific cell tower at a particular time and in a particular
area. The cell-tower dump was requested for April 14, 2017, from about 5:15 to
7:00 p.m. in the area of Mr. Cars.
       {¶ 147} Special Agent Young testified that McAlpin’s number called Mr.
Cars at 4:09 p.m. and called Keener’s number 13 minutes later. The records also
showed 13 additional calls between McAlpin’s and Keener’s phones before 6:47
p.m. The last call occurred a couple of minutes before the vehicles were driven off
the Mr. Cars lot.




                                           46
                                 January Term, 2022




        {¶ 148} According to Young, McAlpin’s and Keener’s phones used the
same cell tower from approximately 5:15 to 6:45 p.m. The tower was located just
a little bit northeast of Mr. Cars, off East 185th Street.
        {¶ 149} On cross-examination, Young agreed that there is no way to know
from records who is using a cell phone when calls are made. Young also stated that
when a cell phone pings off a particular tower, the person using that phone is not
necessarily at the tower’s location. But it does mean that a person using that phone
is “within th[e] radius that that tower covers.”
        {¶ 150} McAlpin then asked Special Agent Young whether he knew that
McAlpin lived in the area of East 185th Street. The trial court sustained the state’s
objection to this question. McAlpin started to ask again whether Young was “aware
that Joseph McAlpin stayed in the vicinity,” but before Young answered, the trial
court sustained the state’s second objection.
        {¶ 151} A defendant’s right to cross-examine the state’s witnesses is
guaranteed by both the Confrontation Clause of the Sixth Amendment to the United
States Constitution and Article I, Section 10 of the Ohio Constitution. Douglas v.
Alabama, 380 U.S. 415, 418, 85 S.Ct. 1074, 13 L.Ed.2d 934 (1965); State v. Self,
56 Ohio St.3d 73, 78, 564 N.E.2d 446 (1990).                 The Sixth Amendment’s
Confrontation Clause precludes a trial court from placing “improper restrictions”
on defense cross-examination. Pennsylvania v. Ritchie, 480 U.S. 39, 52, 107 S.Ct.
989, 94 L.Ed.2d 40 (1987). However, the Confrontation Clause “guarantees an
opportunity for effective cross-examination, not cross-examination that is effective
in whatever way, and to whatever extent, the defense might wish.” (Emphasis sic.)
Delaware v. Fensterer, 474 U.S. 15, 20, 106 S.Ct. 292, 88 L.Ed.2d 15 (1985). A
trial court is free to “impose reasonable limits on such cross-examination based on
concerns about, among other things, harassment, prejudice, confusion of the issues,
the witness’ safety, or interrogation that is repetitive or only marginally relevant.”
Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S.Ct. 1431, 89 L.Ed.2d 674




                                           47
                             SUPREME COURT OF OHIO




(1986). The scope of cross-examination lies within the sound discretion of the trial
court, viewed in relation to the particular facts of the case. State v. Slagle, 65 Ohio
St.3d 597, 605, 605 N.E.2d 916 (1992).
       {¶ 152} McAlpin’s argument that he was denied his right to confront
Special Agent Young is unpersuasive.           To establish a Confrontation Clause
violation, McAlpin must show that he was “prohibited from engaging in otherwise
appropriate cross-examination.” Van Arsdall at 680.
       {¶ 153} On cross-examination, McAlpin sought to have Young testify that
the call-detail records and cell-tower information were consistent with McAlpin’s
being at home on the night of the murders. He asked, “Were you aware that Joseph
McAlpin lived * * * within a quarter mile of the closest tower [to Mr. Cars]?” The
record does not explain why the state objected or why the court sustained the
objection. However, the court may have sustained it for lack of foundation as
McAlpin had not established that Young knew where he lived or had been involved
in the search of his home. Additionally, the form of the question could be viewed
as an improper attempt by McAlpin to provide his own testimony to the jury
regarding where he lived.
       {¶ 154} Because legitimate, legally supportable reasons exist for sustaining
the state’s objection, McAlpin has not demonstrated that the trial court erred.
Therefore, we reject this proposition of law.
                   H. Prosecutorial misconduct in trial phase
       {¶ 155} In proposition of law No. IX, McAlpin argues that prosecutorial
misconduct during the trial-phase closing arguments denied him a fair trial.
       {¶ 156} We review allegations of prosecutorial misconduct during closing
arguments by asking “whether the remarks were improper and, if so, whether they
prejudicially affected substantial rights of the defendant.” State v. Smith, 14 Ohio
St.3d 13, 14, 470 N.E.2d 883 (1984). Although “criminal trials cannot be squeezed
dry of all feeling,” State v. Keenan, 66 Ohio St.3d 402, 409, 613 N.E.2d 203 (1993),




                                          48
                               January Term, 2022




“excessively emotional arguments tending to inflame the jury’s sensibilities” are
improper, State v. Tibbetts, 92 Ohio St.3d 146, 168, 749 N.E.2d 226 (2001).
However, “[t]he touchstone of the analysis ‘is the fairness of the trial, not the
culpability of the prosecutor.’ ” State v. Leonard, 104 Ohio St.3d 54, 2004-Ohio-
6235, 818 N.E.2d 229, ¶ 155, quoting Smith v. Phillips, 455 U.S. 209, 219, 102
S.Ct. 940, 71 L.Ed.2d 78 (1982).
       {¶ 157} McAlpin failed to object to the various aspects of the prosecution’s
closing arguments and has therefore forfeited all but plain-error review of his
claims. See Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, at ¶ 21.
                         1. “Victim character” evidence
       {¶ 158} McAlpin first focuses on the prosecutor’s evocation of Martin’s
testimony that included improper victim-impact and character-evidence testimony.
Much of Martin’s testimony concerned the good character of Trina and Michael,
their hardworking nature, how they cared for him and encouraged him to get back
into rehab, and how close Martin felt to Michael and Trina.
       {¶ 159} During closing argument, the prosecutor referred to Martin’s
testimony as follows:


              5:03 p.m., Albert. You can say what you want about Albert.
       Albert lost two people that he loved dearly. Albert has his own
       problems. Albert’s not a killer. That’s why Albert was in here. You
       got to see Albert. Brought a bone for Axel the next day and left it
       at the front. You can evaluate Albert.


McAlpin did not object to these comments and has forfeited this claim absent plain
error. State v. Franklin, 97 Ohio St.3d 1, 2002-Ohio-5304, 776 N.E.2d 26, ¶ 24.
       {¶ 160} McAlpin maintains that these comments were repeated by the
prosecution “once again to evoke emotion from the jury.” The state contends that




                                        49
                             SUPREME COURT OF OHIO




the statements were proper because Martin’s testimony was relevant to proving that
Martin did not commit the crimes. But as explained above, much of Martin’s
testimony was not relevant to the state’s alleged purpose of eliminating Martin as a
suspect.   Even so, the prosecutor’s comments repeating Martin’s improper
testimony were isolated remarks limited to whether Martin should be considered a
suspect, and they were not flagrantly emotional or intended to mislead the jury. See
Tibbetts, 92 Ohio St.3d at 168, 749 N.E.2d 226.
       {¶ 161} Accordingly, no plain error occurred with respect to the
prosecutor’s commentary on Martin’s testimony.
                    2. Alleged emotionally charged argument
                 a. Why the daughter was not called as a witness
       {¶ 162} McAlpin contends that the prosecutor’s rhetoric during closing
arguments “improperly aligned the state with the role of a parent, appealing to the
paternalistic instinct of the jurors and calling on them to protect and sympathize
with” the victims’ teenage daughter.
       {¶ 163} During closing argument, the prosecutor referred to the state’s
decision not to call the daughter as a witness at trial. The state also brought up
Bonnes’s testimony “that [the daughter] told [Bonnes] that she heard Albert in the
background” the last time she spoke to Trina. Later, the prosecutor repeated that at
“5:28 [p.m.], with the defendant already in [Mr. Cars], [a] 13-year-old girl talks to
her parents for the last time, not knowing that it was going to be the last time.” The
prosecutor continued:


               Sometimes you have to make a decision as a professional, as
       a human being, as a father, on what you’re going to put a child
       through. I’m not putting that child through this.
               We allowed the evidence of what time [the daughter] thinks
       she talked to her parents to come in because it was the right thing to




                                         50
                          January Term, 2022




do, because that’s what the facts as she believed them to be were.
We presented it to you. Put on witnesses that had no business
testifying about what she said. But we put it on because it was the
right thing to do.
         It wasn’t the right thing to do to traipse her into this
courtroom and have her face the man that’s accused of killing her
parents. If you want to hold that against somebody, hold it against
me. But I wasn’t going to do it.
         She believed that she talked to her parents at 7:00. Well,
folks, there’s no calls at 7:00. She believed that Albert was there
the last time she talked to her parents. The calls at 8:30, folks, are
five seconds and seven seconds, and they’re back to back.
         Use your reason, use your common sense, and you tell me
why a kid is calling her parents back to back. Because they’re not
answering the phone.
         ***
         It’s not just the records, folks. It’s not just the fact that we
know that the things that a 13-year-old child who just found out that
her mother and father were executed and the things that she’s going
to remember in the haze and everything else. It’s what the evidence
shows.
         Because if you believe that she talked to her parents at 8:30,
you also believe that her parents allowed two individuals to come
take a BMW and a Mercedes without anything else, without paying
for them, without leaving anything. By the way, without ever
coming back.




                                   51
                              SUPREME COURT OF OHIO




        {¶ 164} McAlpin had cross-examined witnesses regarding the time that the
daughter last spoke to her parents. Accordingly, we conclude that it was not
improper for the prosecutor to refer to Bonnes’s testimony that the daughter said
that she heard Martin in the background during the telephone call.
        {¶ 165} However, the prosecutor’s comments concerning why he was
unwilling to place the daughter on the witness stand were improper. Equating the
state’s decision whether to call the daughter as a witness with a moral judgment
was improper to the extent that it played on the jury’s sympathies by implying that
the prosecutor had made the decision not to subpoena her from the perspective of a
parent. See State v. Kirkland, 140 Ohio St.3d 73, 2014-Ohio-1966, 15 N.E.3d 818,
¶ 87.
        {¶ 166} During its rebuttal argument, the prosecutor returned to the issue of
the daughter’s absent testimony by noting:


                And he wants to tell you in the next breath you should have
        wanted to hear from [her], this 13-year-old daughter who lost her
        parents tragically, drastically, horrifically at his hands.
                Yet, we’re supposed to put her on the stand? Absolutely not.
        Not only does [my co-counsel] take responsibility for it, so do I. I
        am not putting a little girl through that. For her to be questioned by
        him? That’s unimaginable, ladies and gentlemen.
                ***
                Because she kept getting a voicemail, wondering, Mommy,
        where are you all? It’s Good Friday. I’m hungry. You told me that
        you would bring me a fish dinner home for me and my brother * * *.


        {¶ 167} Because the daughter did not testify, there was no basis for the
prosecutor’s insinuation that he knew what she was thinking on April 14, 2017. His




                                           52
                                January Term, 2022




suggestion that on April 14 the daughter was wondering where her parents were
and was hungry because they had not brought her food improperly appealed to the
jurors’ emotions and sympathy.
       {¶ 168} However, “[a]n improper comment does not affect a substantial
right of the accused if it is clear beyond a reasonable doubt that the jury would have
found the defendant guilty even without the improper comments.” State v. Treesh,
90 Ohio St.3d 460, 464, 739 N.E.2d 749 (2001). The evidence of McAlpin’s guilt
was substantial. And while some of the prosecutor’s arguments were excessively
emotional and not based on the evidence, “[t]he conduct of a prosecuting attorney
during trial cannot be made a ground of error unless the conduct deprives [the]
defendant of a fair trial.” State v. Apanovitch, 33 Ohio St.3d 19, 24, 514 N.E.2d
394 (1987). Thus, this claim lacks merit.
                b. Asking jurors to consider what victims experienced
       {¶ 169} McAlpin also argues that the prosecutor improperly aroused “fear
in the jury, [by] asking the jury to consider what the victims experienced and felt
in their final moments.”
       {¶ 170} First, McAlpin claims that the prosecutor improperly argued that
he “was just thinking about [Michael and Trina’s] final moments and what fear,
what could it be, whether it was Michael first or Trina first. Not only fear for
yourself, but the absolute devastation of knowing that your loved one, your partner,
is dead.”
       {¶ 171} We have “said that it is improper for prosecutors to comment on
what the victim was thinking when he or she died, as it ‘invites the jury to speculate
on facts not in evidence.’ ” State v. Kirkland, 160 Ohio St.3d 389, 2020-Ohio-
4079, 157 N.E.3d 716, ¶ 116, quoting State v. Wogenstahl, 75 Ohio St.3d 344, 357,
662 N.E.2d 311 (1996). The prosecutor’s argument here was improper because
there was no evidence of what the victims were thinking at or before the time of
their deaths.




                                         53
                             SUPREME COURT OF OHIO




       {¶ 172} Second, McAlpin asserts that the prosecutor used graphic imagery
to improperly speculate about what Zaczkowski felt when he discovered Michael’s
body. Referring to one of the surveillance videos, the prosecutor commented that
“the video tells some of the story, but it doesn’t describe [Zaczkowski’s] pain. * * *
In what condition was he in discovering his mother on the floor with a gunshot
wound to her head. What he thought was his mother was actually Michael.” This
comment invited the jury to imagine what Zaczkowski felt upon entering Mr. Cars,
which is both irrelevant and improper because there was no evidence about what
Zaczkowski was thinking or feeling that night. The prosecutor also improperly
suggested that Zaczkowski saw his mother’s body when he went inside the
building, before reminding the jury that it was actually Michael’s. This type of
tactic is improper because “[a] closing argument that goes beyond the record in
order to arouse an emotional response in the jury may be prejudicial.” Kirkland,
140 Ohio St.3d 73, 2014-Ohio-1966, 15 N.E.3d 818, at ¶ 87.
                          c. Arguing facts not in evidence
       {¶ 173} McAlpin contends that, compounding the error, the prosecutor
“improperly intimated to the jurors that McAlpin posed a threat to Keener’s entire
family, a fact not in evidence.” The prosecutor returned to fear again when arguing
why Keener’s testimony was believable:


               You want to believe that [Keener] was afraid? You want to
       know what he was afraid of, the pictures I showed him? He was
       afraid of this. He was afraid of what happened to the two people
       that were inside Mr. Cars.
               This is what he was afraid of. Because when he saw these
       pictures, he didn’t see Michael and Trina. He saw his mother and
       his brothers and his sisters and his nieces and his nephews. You
       want to know what fear is like? Think of that.




                                         54
                                 January Term, 2022




This was not an improper comment, because the prosecutor was not implying that
McAlpin had threatened anyone. Rather, the reference to Keener’s family reflected
what could be drawn from Keener’s testimony: that Keener was afraid of McAlpin
because of what McAlpin had done to Trina and Michael.
       {¶ 174} McAlpin also argues that the prosecutor “interjected his own
perspective,” editorialized, and mixed evidence with opinion. In support, McAlpin
points to the following statement made during the state’s closing argument:


                 6:31, that’s the end of that timeframe, folks, where we don’t
       see any action. We don’t see anything. Until we see somebody
       calmly and coolly, not rushed, taking his time, walking up to a BMW
       and putting license plates on the back of that car. Like he belongs
       there.
                 Like there’s nothing to worry about. Knowing that two
       people had gunshot wounds to their head in the building right behind
       him. No cares in the world. Not worried that he’s going to get
       caught.


The state was describing a portion of the surveillance video in which no person is
seen entering or leaving the building between 5:24 p.m. and 6:31 p.m. This was
not improper. The surveillance videos show that a person walked to the BMW and
put a license plate on it. The prosecutor was entitled to make a fair comment and
suggest a reasonable inference from the evidence.
                 3. Commenting on McAlpin’s decision not to testify
       {¶ 175} McAlpin further maintains that the prosecutor’s trial-phase rebuttal
closing argument improperly commented on McAlpin’s decision not to testify as
follows: “I guess when he’s testifying and he’s cross-examining, he might as well




                                          55
                             SUPREME COURT OF OHIO




have been testifying * * *.” The state contends that in the context of the whole
trial, this was not an improper comment on McAlpin’s decision not to testify.
       {¶ 176} In context, this statement was not improper; by making this
argument the state was pointing out that McAlpin had attempted to get his version
of events in front of the jury without testifying, through the use of leading questions
on cross-examination. This was a proper comment for the state’s closing argument.
We have cautioned that “isolated comments by a prosecutor are not to be taken out
of context and given their most damaging meaning.” State v. Noling, 98 Ohio St.3d
44, 2002-Ohio-7044, 781 N.E.2d 88, ¶ 94, citing Donnelly v. DeChristoforo, 416
U.S. 637, 647, 94 S.Ct. 1868, 40 L.Ed.2d 431 (1974) (“a court should not lightly
infer that a prosecutor intends an ambiguous remark to have its most damaging
meaning or that a jury, sitting through lengthy exhortation, will draw that meaning
from the plethora of less damaging interpretations”). It was fair for the state to
argue that McAlpin was trying to testify directly to the jury under the guise of cross-
examination. This did not violate McAlpin’s Fifth Amendment rights, so we reject
this claim.
                             4. Denigrating comments
       {¶ 177} McAlpin challenges other arguments by the prosecutor as mocking
him and denigrating the defense. He specifically challenges eight comments by the
prosecutor.
       {¶ 178} For example, McAlpin contends that the prosecutor was
disparaging the defense when, during trial-phase closing arguments, the prosecutor
questioned whether McAlpin’s defense was “reasonable.”              Specifically, the
prosecutor argued:


       Is it reasonable to expect that [McAlpin’s] DNA flew all over the
       place, that it transferred from spot to spot? It just happened to be in
       a spot where two people were executed? It happened to be next to




                                          56
                                January Term, 2022




        the head of a woman that was killed, in the back pockets of a dead
        man, into a car that was stolen?
                 It’s not a reasonable expectation.     It’s not likely.   It’s
        ridiculous. Because not only is it ridiculous to believe that. You
        would have to put aside all the other evidence that points to him.


        {¶ 179} McAlpin also challenges the following argument made during the
state’s trial-phase rebuttal:


        [A]nd he’s cross-examining Laura Evans. He said isn’t it possible
        if I gave this card to [standby counsel] and he puts it in his pocket
        and your DNA could be in there? Really?
                 It’s possible that I may wake up tomorrow and have a
        physical or medical miracle and all of a sudden, I’m 6’4”. Really?
        Really? Who all believes that?
                 At almost 50 years old, overnight. Anything is possible.
        That’s what I heard from him. Anything is possible. * * * That
        defies logic. It defies reason and it absolutely defies your common
        sense.


        {¶ 180} “Prosecutors are entitled to latitude as to what the evidence has
shown and what inferences can be drawn from the evidence.” State v. Diar, 120
Ohio St.3d 460, 2008-Ohio-6266, 900 N.E.2d 565, ¶ 213. In these comments, the
prosecutor was anticipating McAlpin’s closing argument that his DNA could have
been transferred secondarily to objects inside Mr. Cars, like the modem. Because
McAlpin raised the issue of secondary DNA transfer during trial, it was not
improper for the prosecutor to comment on it during closing. Prosecutors are
entitled to state their opinion during closing arguments, as long as it is based on the




                                           57
                             SUPREME COURT OF OHIO




evidence at trial. State v. Jackson, 107 Ohio St.3d 300, 2006-Ohio-1, 839 N.E.2d
362, ¶ 154.
       {¶ 181} Despite McAlpin’s argument, the prosecutor’s statement during
closing—“You’re all smarter than that, folks. It’s not reasonable. It’s not likely.
It’s all fraudulent”—was also not improper.            The prosecutor’s statement
represented fair commentary on McAlpin’s unsupported, secondary-transfer
defense during the trial. Moreover, even if the statement had been improper, the
strength of the state’s evidence showing that McAlpin planned and executed the
Mr. Cars robbery and murders eviscerates any notion that there could have been a
demonstrable prejudicial effect on the jurors.
       {¶ 182} The prosecutor’s use of the word “fraudulent” insinuated that
McAlpin’s defense was dishonest. While it is improper for a prosecutor to suggest
that the defense has “fashion[ed] lies to be presented in court,” Smith, 14 Ohio St.3d
at 14, 470 N.E.2d 883, these comments were primarily directed at the evidence and
not at McAlpin. No plain error occurred. See Diar, 120 Ohio St.3d 460, 2008-
Ohio-6266, 900 N.E.2d 565, at ¶ 221.
       {¶ 183} In rebuttal, the prosecutor made the following comments:


       When you look at that flag, nobody has to tell you how many stripes
       are on that flag, or how many stars exist.
               He can come in here and tell you that’s not the American
       flag. That’s just a replica. But would that be based on your reason
       and common sense, * * * and you believe that nonsense that that
       flag is something else other than the United States flag?
               This is what he’s trying to sell to all of you. Well, justice is
       not for sale, ladies and gentlemen. * * *
               * * * Lies, lies, lies he tell [sic] you about Keener. * * *
               ***




                                         58
                                January Term, 2022




               And he wants to argue about testing the inside pockets as if
       he’s an expert. As if he works at the crime lab.
               You see, ladies and gentlemen, what I’ve learned in
       examining this evidence, and hopefully you did, too, that some
       people think they [are] smarter than everybody.
               Some people think that they can tell anybody anything they
       want. And all they’ve got to do is get one or two people to believe
       them, and that’s it.


       {¶ 184} These comments were not improper because they rebutted
McAlpin’s closing, during which he insisted that he was innocent, that Keener was
a liar, that the state’s evidence was “nothing but typed up notations,” and that the
state’s witnesses contradicted themselves.
       {¶ 185} The prosecutor was entitled to respond to McAlpin’s closing
argument by suggesting that McAlpin had asked the jurors to believe something
that they knew was untrue. Moreover, McAlpin had argued, “I have not deceived
not one time outside of my opening statement. * * * I’ve been honest. I’ve been
open, and I have hid nothing at all.” Thus, McAlpin injected the issue of his honesty
into the case and the prosecutor was entitled to respond by pointing out that the jury
did not have to believe his unsupported assertions.
       {¶ 186} McAlpin maintains that the prosecutor’s argument—“And he
wants to tell you in the next breath you should have wanted to hear from * * * this
13-year-old daughter who lost her parents tragically, drastically, horrifically at his
hands”—improperly appealed to the jury’s emotions.           This comment was in
response to McAlpin’s argument that the state was hiding something by not calling
the daughter as a witness. Because we have held that “both parties are entitled to
wide latitude during closing arguments,” this was within the permissible scope of
closing argument. State v. White, 82 Ohio St.3d 16, 23, 693 N.E.2d 772 (1998).




                                         59
                              SUPREME COURT OF OHIO




Moreover, we have held that “a prosecutor may denounce the defendant’s
wrongdoing.” State v. Keene, 81 Ohio St.3d 646, 666, 693 N.E.2d 246 (1998).
                             5. Cumulative misconduct
       {¶ 187} McAlpin asks this court to cumulate all of the alleged misconduct
and find that, as a whole, it “so infected the trial with unfairness as to make the
resulting conviction a denial of due process,” Donnelly, 416 U.S. at 643, 94 S.Ct.
1868, 40 L.Ed.2d 431; see also Darden v. Wainwright, 477 U.S. 168, 181, 106 S.Ct.
2464, 91 L.Ed.2d 144 (1986).
       {¶ 188} McAlpin was not deprived of a fair trial due to prosecutorial
misconduct. The evidence against McAlpin was overwhelming, and there is little
chance that absent the improper comments, the result of his trial would have been
different. And any potential prejudice was mitigated by the trial court’s instruction
to the jury that closing arguments are not evidence. State v. Jones, 91 Ohio St.3d
at 353, 744 N.E.2d 1163. Therefore, we reject McAlpin’s ninth proposition of law.
                     I. Merger of aggravating circumstances
       {¶ 189} In his tenth proposition of law, McAlpin contends that the trial
court erroneously failed to merge the capital specifications found by the jury. The
state responds that there was a separate animus for each of the three capital
specifications the jury considered during sentencing. Because McAlpin did not
raise this objection at trial, he cannot prevail on this claim absent a finding of plain
error. Crim.R. 52(B); Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d
860, at ¶ 21.
       {¶ 190} The jury convicted McAlpin of all counts and specifications in the
indictment. Counts 1 through 4 charged McAlpin with aggravated murder. The
state elected to proceed to sentencing on Counts 1 and 2, so the court merged Counts
3 and 4 with the first two counts. Counts 1 and 2 each carried three capital




                                          60
                                   January Term, 2022




specifications:2 (1) a course of conduct involving the purposeful killing of two or
more individuals, R.C. 2929.04(A)(5), (2) the commission of aggravated murder
during the commission of an aggravated burglary, R.C. 2929.04(A)(7), and (3) the
commission of aggravated murder during the commission of an aggravated
robbery, R.C. 2929.04(A)(7).
        {¶ 191} McAlpin contends that both felony-murder specifications should
have been merged with the course-of-conduct specification for purposes of the trial
court’s sentencing findings. Merger of capital specifications is required “where
two or more aggravating circumstances arise from the same act or indivisible course
of conduct.” State v. Jenkins, 15 Ohio St.3d 164, 473 N.E.2d 264 (1984), paragraph
five of the syllabus. However, we have “repeatedly held that ‘specifications for
multiple-murder and for felony-murder represent distinct and separate aggravating
circumstances,’ ” are “not duplicative,” and “do not merge.” State v. Perez, 124
Ohio St.3d 122, 2009-Ohio-6179, 920 N.E.2d 104, ¶ 175, quoting Smith, 80 Ohio
St.3d at 116, 684 N.E.2d 668.
        {¶ 192} Yet McAlpin argues that the felony-murder and course-of-conduct
specifications should be merged if the defendant’s “motive and intent [are] the same
for both acts.” He cites Tibbetts, 92 Ohio St.3d at 171-172, 749 N.E.2d 226, in
support of his argument.
        {¶ 193} However, Tibbetts does not state, as McAlpin suggests, that
irrespective of the prior precedent, the specifications under R.C. 2929.04(A)(5) and
(A)(7) should be merged when the defendant’s motive and intent are the same for
both acts. We conclude that the course-of-conduct specification is not subject to
merger with the felony-murder specifications for aggravated burglary and
aggravated robbery.



2. The fourth capital specification for committing aggravated murder while under detention was
dismissed by the state on March 5, 2019.




                                             61
                             SUPREME COURT OF OHIO




       {¶ 194} McAlpin argues, in the alternative, that the trial court should have
merged the two felony-murder specifications.           To determine whether the
aggravated-burglary and aggravated-robbery aggravating circumstances were a
single act requiring merger, we apply a three-part test. State v. Ruff, 143 Ohio St.3d
114, 2015-Ohio-995, 34 N.E.3d 892, ¶ 31; State v. Jackson, 149 Ohio St.3d 55,
2016-Ohio-5488, 73 N.E.3d 414, ¶ 128-129 (applying Ruff test to merger of
aggravating circumstances). An affirmative answer to any of the following three
questions makes merger needless: “(1) Were the offenses dissimilar in import or
significance? (2) Were they committed separately? and (3) Were they committed
with separate animus or motivation?” Ruff at ¶ 31.
       {¶ 195} We recently considered whether felony-murder aggravating
circumstances for aggravated robbery and aggravated burglary should have been
merged for sentencing. See Jackson at ¶ 128-129. Jackson was convicted of two
counts of aggravated murder, each with two capital specifications: murder during
an aggravated burglary and murder during an aggravated robbery. On appeal,
Jackson argued that the felony-murder aggravating circumstances should have been
merged. Applying Ruff, we held that the specifications were not subject to merger,
because “[t]he burglary was complete when Jackson entered [the victim’s]
residence with the intent to commit murder, theft, or kidnapping * * * [and] Jackson
committed aggravated robbery when he stole [the victim’s] car after murdering
him.” Id. at ¶ 129.
       {¶ 196} Contrary to McAlpin’s argument, the same result is required here.
The evidence demonstrates that McAlpin committed the aggravated burglary and
aggravated robbery with separate animuses. When McAlpin entered Mr. Cars with
the intent to commit murder, theft, or kidnapping, the aggravated burglary was
complete. He completed the aggravated robbery when he stole the cars and cash
after the murders. See State v. Elmore, 111 Ohio St.3d 515, 2006-Ohio-6207, 857
N.E.2d 547, ¶ 128.




                                         62
                                January Term, 2022




       {¶ 197} Accordingly, we reject McAlpin’s tenth proposition of law.
                  J. Readmission of exhibits during mitigation
       {¶ 198} In support of his eleventh proposition of law, McAlpin contends
that it was prejudicial error to admit certain trial-phase evidence during the
mitigation phase. McAlpin did not raise this objection at trial, so he has forfeited
this claim absent plain error. Crim.R. 52(B); State v. Barnes, 94 Ohio St.3d 21, 27,
759 N.E.2d 1240 (2002).
       {¶ 199} McAlpin contends that the following categories of exhibits should
not have been readmitted: crime-scene photos, autopsy photos and reports, photos
of Trina in a body bag, photos of the victims’ clothing, trace-evidence reports,
bullet fragments, bullet-fragment photos and lab reports, body-cam videos, and the
recording of the 9-1-1 call. McAlpin also contends that exhibit No. 1433, which
contained the searches and sites visited as logged by McAlpin’s Google account,
was irrelevant and highly prejudicial.
       {¶ 200} Citing our decision in Ketterer, the state contends that it is not per
se error for the trial court to readmit all of the trial-phase evidence. See 111 Ohio
St.3d 70, 2006-Ohio-5283, 855 N.E.2d 48, at ¶ 132-133. However, Ketterer does
not have the broad meaning that the state suggests. Ketterer tried his aggravated-
murder case to a three-judge panel. That fact was central to our holding that no
plain error occurred when the panel allowed the state to reintroduce at the
mitigation phase all the trial-phase evidence. See id., quoting State v. Davis, 63
Ohio St.3d 44, 48, 584 N.E.2d 1192 (1992) (“A panel of judges is presumed to
‘consider only relevant, competent and admissible evidence in its deliberations’ ”).
       {¶ 201} It is the trial court’s duty to determine which trial-phase exhibits
are relevant to the aggravating circumstances for purposes of the mitigation phase.
State v. Lindsey, 87 Ohio St.3d 479, 484, 721 N.E.2d 995 (2000). As in McAlpin’s
case, the trial court in Lindsey readmitted all trial-phase evidence for the jury to
consider during the mitigation phase. We held that “[w]hile R.C. 2929.03(D)(1)




                                         63
                              SUPREME COURT OF OHIO




permits the reintroduction of much or all of the guilt-phase evidence during the
penalty phase, it does not relieve the trial court of its duty to determine the evidence
relevant for consideration.” Lindsey at 484. In Lindsey, the error arose not when
the trial court admitted the trial-phase evidence in toto for the mitigation phase but
when the court instructed the jury to consider all the evidence, including exhibits
presented in the first phase of the trial, that the jury deemed relevant. Id. at 485.
The court’s instruction “improperly delegated to the jury the court’s duty to
determine the evidence relevant to the penalty phase.” Id.
        {¶ 202} However, we ultimately determined that the readmission of all the
trial-phase evidence was not reversible error. We concluded that the evidence did
not prejudice the outcome of the trial, because it was “relevant to the aggravated
robbery, the aggravating circumstance of which [Lindsey] was found guilty, as [it]
demonstrated the element of serious physical harm to the victim.” Id.
        {¶ 203} Unlike in Lindsey, there is nothing in the record before us that
definitively suggests that the trial court abdicated its duty to determine what trial-
phase evidence was relevant to the aggravating circumstances specified in the
indictment of which McAlpin was found guilty. The record does not contain a jury
instruction similar to the erroneous instruction in Lindsey when the trial court
impermissibly delegated to the jury the duty to determine what evidence was
relevant. Thus, it is possible that when faced with the state’s motion to readmit all
the exhibits and McAlpin’s negative response to the court’s question whether he
had any objections to the motion, the trial court determined that all of the evidence
was relevant and admissible and on that basis granted the motion. Nothing prevents
a trial court from readmitting all trial-phase evidence if that evidence is relevant.
See id. at 484. Accordingly, it cannot be said that the trial court erred simply by
readmitting all the evidence for the mitigation phase.
        {¶ 204} Shifting our focus to whether the trial court erred in admitting any
particular evidence and, if so, whether any error prejudiced McAlpin’s substantial




                                          64
                                January Term, 2022




rights, McAlpin posits that the Google-search exhibit (see proposition of law No.
VII), the medical examiner’s exhibits, and the crime-scene photographs were
particularly prejudicial. He also asserts that the crime-scene photos of the victims
and the dog were inadmissible because of the danger that the jury would “inflate
the weight” of the aggravating factors.
       {¶ 205} As we explained in our discussion of McAlpin’s seventh
proposition of law, the Google-search exhibit contained some irrelevant
information. However, the parts of the exhibit that were irrelevant were not likely
to arouse the jurors’ emotions. We find no prejudicial error in the trial court’s
decision to readmit the Google-search exhibit for the mitigation phase.
       {¶ 206} Along with the two autopsy reports, the medical examiner
submitted over 60 autopsy photographs in total. These depict the victims’ bodies,
close-ups of gunshot wounds, close-ups of internal organs, including brain and
shoulder areas, other injuries, and the bullet fragments recovered from each victim.
These photos were germane to the aggravated-robbery aggravating circumstance
because they depict the seriousness of Michael’s and Trina’s injuries and confirm
that a firearm was used in the murders. But some of the photos were cumulative
and gruesome, and the trial court should not have readmitted them for the mitigation
phase. The trial court also should not have allowed the picture of the dead dog to
be readmitted.      This photo had no relevance to any of the aggravating
circumstances—a fact that should have been obvious to both the prosecution and
the trial court. We have recently warned trial courts about allowing the introduction
of such evidence:


       [W]e caution trial courts to closely scrutinize the crime-scene and
       autopsy photos that are offered as exhibits in murder trials. The
       admission of gruesome photos exposes the jurors to horrific images,
       and when those photographs go to an element of the offense that is




                                          65
                                SUPREME COURT OF OHIO




        clearly proven by other evidence, they serve no useful purpose
        whatsoever. Instead, such exposure only serves to inflame the
        passions of jurors and risks subjecting them to harm. A few crime-
        scene photos showing the body along with the coroner’s testimony
        will often suffice.


State v. Ford, 158 Ohio St.3d 139, 2019-Ohio-4539, 140 N.E.3d 616, ¶ 257. We
remind trial courts of their duties to determine which items of trial-phase evidence
are germane to the aggravating circumstances, Lindsey, 87 Ohio St.3d at 484-485,
721 N.E.2d 995, and to closely scrutinize the admissibility of gruesome
photographs and evidence in accordance with our cautionary statement in Ford.
Similarly, we also urge the state to refrain from attempting to introduce irrelevant
or unnecessary, gruesome, or otherwise inflammatory photographs during the trial
or mitigation phase of proceedings.
        {¶ 207} However, under the circumstances of this case, including the fact
that McAlpin failed to object to the readmission of the evidence in the mitigation
phase, we do not find reversible error. As explained in our analysis of McAlpin’s
sixth proposition of law, the trial court explicitly instructed the jury on what it could
and could not consider as aggravating circumstances and also instructed the jury
that it must not consider the nature and circumstances of the murders unless they
were mitigating. We thus find it highly unlikely that the readmission of any of the
trial-phase exhibits affected the outcome of McAlpin’s sentencing.
        {¶ 208} For the foregoing reasons, we reject McAlpin’s eleventh
proposition of law.
                              K. Unfair mitigation hearing
        {¶ 209} In support of proposition of law No. XII, McAlpin contends that
the trial court made comments to the jury about why the mitigation phase was
delayed and identified mitigation evidence that McAlpin did not present. He argues




                                           66
                                 January Term, 2022




that the court’s comments deprived him of a fair mitigation hearing. McAlpin did
not object to the statements and has therefore forfeited this claim absent plain error.
Crim.R. 52(B); Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, at
¶ 21.
                                    1. Relevant law
        {¶ 210} In presiding over a trial, “the judge must be cognizant of the effect
of his comments upon the jury.” State v. Wade, 53 Ohio St.2d 182, 187, 373 N.E.2d
1244 (1978), vacated on other grounds, Wade v. Ohio, 438 U.S. 911, 98 S.Ct. 3138,
57 L.Ed.2d 1157 (1978). A judge must remain impartial and refrain from making
comments that could influence a jury to the prejudice of the defendant. State v.
Boyd, 63 Ohio App.3d 790, 794, 580 N.E.2d 443 (8th Dist.1989).
        {¶ 211} When reviewing a claim that a trial judge made improper remarks
that prejudiced the defendant, we apply the following rules:


        (1) The burden of proof is placed upon the defendant to demonstrate
        prejudice, (2) it is presumed that the trial judge is in the best position
        to decide when a breach is committed and what corrective measures
        are called for, (3) the remarks are to be considered in light of the
        circumstances under which they are made, [with] (4) consideration
        [] given to their possible effect upon the jury, and (5) to their
        possible impairment of the effectiveness of counsel.


Wade at 188.
                                   2. Relevant facts
        {¶ 212} On April 18, 2019, between the trial phase and mitigation phase,
the trial court referred McAlpin to the probation department for a presentence
investigation and to the “court psychiatric clinic * * * in accordance with [the]




                                           67
                              SUPREME COURT OF OHIO




provisions of [R.C.] 2947.06(B) reports for the purpose of determining the
disposition of a case: psychiatric recommendations regarding disposition.”
       {¶ 213} On April 22, 2019, the court brought the jury back and said:


       Mr. McAlpin has requested the preparation of two reports. A
       Presentence report as well as a Court Psychiatric evaluation.
                 And because of the nature of the case, and just the number
       of reports that are done, we can’t have those done in time for this
       today.
                 I’d hoped we could, but we could not do that. It was only
       after I leaned on Dr. Livingston that she moved it up, and the earliest
       she can get us the report is May the 10th. All right?
                 So, I’ve got to impose on your lives again, and I ask you to
       come back here on May 13th, on Monday. Then we’ll hear the
       mitigation.


       {¶ 214} On May 13, 2019, before bringing the jury in, the court spoke to
the parties in chambers. McAlpin argued that he had not yet received a “full
mitigation report,” only an “overview.” He also told the court that he needed a
continuance because his expert witness, Dr. Rodio, was unavailable to testify. The
state confirmed that Dr. Rodio was out of the country, and it offered to stipulate to
the authenticity and admissibility of Dr. Rodio’s report. But McAlpin repeated that
he had received only the “overview” from the psychiatric clinic and that the clinic
“says they don’t even do” full mitigation reports. McAlpin referred to the April 18,
2019 order several times and insisted that it said he “was to receive a full mitigation
report to prepare for the penalty phase of trial.” At standby counsel’s suggestion,
the court went forward with the mitigation hearing to allow McAlpin to present his
lay witnesses.




                                          68
                                  January Term, 2022




       {¶ 215} At a break in the proceedings, the court and parties had a discussion
outside the jury’s presence. The state indicated that it would stipulate to the
admissibility and authenticity of Dr. Rodio’s report, the children-services records,
and the prison records provided by the Department of Rehabilitation and
Correction. However, McAlpin did not agree to the stipulations and wanted Dr.
Rodio to testify in person. Given McAlpin’s position, the court said that the
mitigation phase would have to be continued until later in the week.
       {¶ 216} McAlpin finished presenting his lay witnesses, then gave his
unsworn statement. Next, the court addressed the jury:


                Okay. Ladies and gentlemen of the jury, we had kind of a
       development.      The Court Psychiatric Clinic had prepared a
       mitigation report * * *.
                There was an agreement offered that the defendant has
       rejected, so we’re going to bring Dr. Rodio in live.
                Now, here’s the problem. Dr. Rodio is out of the country as
       we speak. He is expected to be able to be contacted on Wednesday
       night.


The court explained that it did not know whether Dr. Rodio would be available on
Thursday. The court then said: “We’re going to recess this case until Thursday
morning. We’ll bring him back here. We’ll see if we’ve got Dr. Rodio. * * * And
I apologize for that break.       I wasn’t expecting it but this is what happens
sometimes.”
       {¶ 217} On Thursday, May 16, the court brought back the jury and asked
McAlpin to call his next witness. McAlpin announced that he was resting. The
court replied, “You’re serious?” and then dismissed Dr. Rodio.




                                          69
                              SUPREME COURT OF OHIO




                                      3. Analysis
        {¶ 218} McAlpin argues that the trial court improperly informed the jury
that he had requested two reports, identified the reports for the jurors, and told the
jurors that McAlpin had rejected a stipulation that would have allowed the
mitigation phase to proceed. McAlpin contends that these comments prejudiced
him because he ultimately decided not to introduce the reports into evidence or to
call Dr. Rodio as a witness. He says that prejudice is evident because, in the midst
of its deliberations, the jury requested the reports, which the court refused.
McAlpin contends that this allowed the jury to speculate on why he had not
introduced the reports.
        {¶ 219} The state invokes the doctrine of invited error and alternatively
argues that the court’s statements were harmless error.
                                    a. Invited error
        {¶ 220} The doctrine of invited error provides that “[a] party will not be
permitted to take advantage of an error which he himself invited or induced the trial
court to make.” Lester v. Luck, 142 Ohio St. 91, 50 N.E.2d 145 (1943), paragraph
one of the syllabus. But “mere ‘acquiescence in the trial judge’s erroneous
conclusion’ ” will not support a finding of invited error. State v. Campbell, 90 Ohio
St.3d 320, 324, 738 N.E.2d 1178 (2000), quoting Carrothers v. Hunter, 23 Ohio
St.2d 99, 103, 262 N.E.2d 867 (1970). In order for the doctrine to apply, McAlpin
must have been “ ‘actively responsible’ for the trial court’s error.” Id., quoting
State v. Kollar, 93 Ohio St. 89, 91, 112 N.E. 196 (1915).
        {¶ 221} McAlpin was not actively responsible for the trial court’s
statements. The court decided to tell the jury that the delay in the mitigation phase
was caused by McAlpin’s requests for a presentence investigation and mental
examination. The court acted alone in divulging that McAlpin had asked for the
reports, that he had rejected the state’s offer to stipulate, and that a mitigation report
had been prepared. Thus, the invited-error doctrine does not apply.




                                           70
                                January Term, 2022




                   b. The propriety of the trial court’s comments
       {¶ 222} The comments McAlpin objects to were all made to the jury. The
trial court’s April 22 comments impart that McAlpin’s requests caused the first
delay. The May 13 comments informed the jury that a mitigation report had been
prepared, that McAlpin had rejected an offered stipulation (which meant that an
expert would have to testify), that the expert was currently unavailable, and that the
trial judge was sorry for the unexpected delay.
       {¶ 223} The trial court’s comments—especially those informing the jury
that McAlpin had exercised a statutory right to reports and telling the jury that the
report had been prepared—were unnecessary and improper. By telling the jury that
a mitigation report McAlpin requested had, in fact, been prepared, the court left the
jury to speculate about the contents of the report. Indeed, the jury sent a question
to the court during its penalty deliberations asking whether it had “access to the
report the defense requested.” In response to the jury’s question, the court asked
McAlpin how he would like the court to respond to the jury’s question. McAlpin
and the court discussed the possibilities, and then the court instructed the jury: “You
have all the reports that have been admitted into evidence.”
       {¶ 224} A trial judge must bear in mind that his or her influence “on the
jury is necessarily and properly of great weight.” Starr v. United States, 153 U.S.
614, 626, 14 S.Ct. 919, 38 L.Ed. 841 (1894). In this instance, the trial court should
not have informed the jury that the defense had requested a report. The court could
have told the jurors simply that the mitigation phase needed to be delayed until a
later date, without telling them why.
       {¶ 225} Nonetheless, McAlpin has not established plain error.               His
contention that the trial court’s comments put a “ ‘thumb’ on the aggravation side
of the weighing process” is unpersuasive. First, the court instructed the jurors
during the mitigation phase:




                                          71
                             SUPREME COURT OF OHIO




               You must not be influenced by any consideration of
       sympathy or prejudice. It is your duty to carefully weigh the
       evidence, to decide all disputed questions of fact, to apply the
       instructions of the Court to your findings and to render your verdict
       accordingly.
               In fulfilling your duty, your efforts must be to arrive at a just
       verdict. Consider all the evidence and make your finding with
       intelligence and impartiality and without bias, sympathy or
       prejudice.
               If during the course of the trial, the Court said or did anything
       you consider an indication of the Court’s view on the facts, you are
       instructed to disregard it.


       {¶ 226} We presume that the jury followed the trial court’s instructions,
State v. Garner, 74 Ohio St.3d 49, 59, 656 N.E.2d 623 (1995), and McAlpin has
not cited evidence to rebut that presumption. The trial court’s comments did not
constitute plain error. We reject proposition of law No. XII.
                L. Prosecutorial misconduct during mitigation
       {¶ 227} McAlpin asserts, as proposition of law No. XIII, that the
prosecutors committed misconduct throughout their mitigation-phase closing
argument.   He contends that they (1) improperly argued that the nature and
circumstances of the offenses were aggravating, (2) improperly commented on
McAlpin’s unsworn statement, and (3) disparaged the defense. He also argues that
the cumulative effect of the alleged prosecutorial misconduct deprived him of his
due-process rights.
       {¶ 228} We must determine whether the challenged statements were
improper and, if so, whether they prejudiced McAlpin’s right to a fair trial.
Donnelly, 416 U.S. at 643, 94 S.Ct. 1868, 40 L.Ed.2d 431. Except when noted,




                                          72
                                January Term, 2022




McAlpin failed to object to the comments and therefore cannot prevail absent plain
error. Crim.R. 52(B); Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d
860, at ¶ 21.
          1. Comments on the nature and circumstances of the offenses
       {¶ 229} Although McAlpin acknowledges that the prosecutor’s mitigation-
phase closing argument properly “instructed the jurors to only consider the statutory
aggravating factors,” he argues that the closing argument improperly referred to the
nature and circumstances of the offenses.
       {¶ 230} During a mitigation-phase closing argument, “a prosecutor ‘may
introduce and comment upon * * * any evidence raised at trial that is relevant to
the aggravating circumstances specified in the indictment of which the defendant
was found guilty.’ ” (Ellipsis sic.) State v. McKelton, 148 Ohio St.3d 261, 2016-
Ohio-5735, 70 N.E.3d 508, ¶ 280, quoting State v. Gumm, 73 Ohio St.3d 413, 653
N.E.2d 253, syllabus.     Indeed, R.C. 2929.03(D)(1) requires the sentencer to
consider “any evidence raised at trial that is relevant to the aggravating
circumstances the offender was found guilty of committing.” However, it is
improper for a prosecutor to describe nature-and-circumstances evidence as a
statutorily defined aggravating circumstance. Gumm at 422.
       {¶ 231} First, McAlpin contends that the prosecutor presented a “needlessly
sentimental narrative” about Mr. Cars when addressing the “occupied structure”
element of aggravated burglary. The prosecutor began his aggravated-burglary
discussion with the element of “trespass in an occupied structure,” stating that “the
place that was trespassed here was Mr. Cars. That’s the occupied structure. Who
occupied it?    Michael and Trina Kuznik.”       The prosecutor then brought up
Zaczkowski’s testimony about the ownership history of Mr. Cars. The prosecutor
continued to restate portions of Zaczkowski’s testimony, including that Mr. Cars
was “the definition of a mom and pop shop,” the “family lifeline,” and “what [the]




                                         73
                             SUPREME COURT OF OHIO




family lived around, was based around.” He continued with the same theme,
concluding:


                 That’s where he trespassed into. So, when we talk about a
       trespass, this murder, these murders, they didn’t happen out on the
       street.
                 They didn’t happen in a place where Michael and Trina felt
       unsafe. They happened inside Mr. Cars, what they considered to be
       their home.
                 That’s what you’re weighing there. That he trespassed into
       that structure where they felt safe as they were closing up for the
       day.


       {¶ 232} By contending that the jury would be “weighing” the fact “that
[McAlpin] trespassed into that structure where [the victims] felt safe as they were
closing up for the day,” the prosecutor implied that the jury would weigh the nature
and circumstances of the aggravated-burglary specification as aggravation. The
prosecution’s argument was not improper. See State v. Mammone, 139 Ohio St.3d
467, 2014-Ohio-1942, 13 N.E.3d 1051, ¶ 143, 146; State v. Froman, 162 Ohio St.3d
435, 2020-Ohio-4523, 165 N.E.3d 1198, ¶ 124-125.
       {¶ 233} Next, McAlpin objects to the prosecutor’s comment with respect to
the reckless-infliction-of-harm element of aggravated burglary. The prosecutor
explained that the harm was the shooting of Michael and Trina and said Trina was
shot in the back of the head “as she tried to run.” The prosecutor continued: “That
goes on the aggravating circumstances part of that scale, and that’s a very heavy
thing that you will weigh as an aggravating circumstance.” (Emphasis added.)
       {¶ 234} There was no evidence that Trina was shot “as she tried to run,” so
the prosecutor’s statement was not based on the evidence and was improper. The




                                         74
                               January Term, 2022




comment immediately following was also improper, as it expressly asked the jury
to weigh the fact that Trina was trying to run from being shot “as an aggravating
circumstance.” Though improper, that single statement was not repeated and did
not prejudice McAlpin by rendering his mitigation hearing fundamentally unfair.
       {¶ 235} Later during his argument, the prosecutor stated: “Trina tried to run
away. She tried to get out of that tire compression room door, and he shot her in
the back of the head just as she got to that door.” He continued by arguing that
“Trina heard the first gunshot that killed Michael, and she tried to run and he shot
her before she could even get to that door. That’s how you know that they were
committed within mere seconds of one another.”
       {¶ 236} McAlpin argues that the prosecutor was improperly commenting
on what Trina was feeling or thinking in her final moments. Although neither
comment explicitly mentions what Trina was thinking or feeling in her final
moments, the prosecutor’s comments were nevertheless improper because they
strongly suggested that Trina’s final moments were consumed with panic and fear
in response to knowing that Michael had been shot. See Kirkland, 160 Ohio St.3d
389, 2020-Ohio-4079, 157 N.E.3d 716, at ¶ 116 (comments on the victim’s
thoughts prior to death are improper because they invite the jury to speculate on
facts that have not been properly introduced through evidence). As discussed
above, there was no evidence to support the prosecutor’s statement that Trina tried
to run. Nor was there evidence supporting the fact that she heard the gunshot that
killed Michael. Thus, to the extent that the prosecutor’s comment described “facts”
not supported by the evidence or invited the jury to speculate on such facts, it was
improper. We do not find, however, that McAlpin was prejudiced by these
comments such that they influenced the jury’s finding on the death-penalty
specification.
       {¶ 237} McAlpin also claims that the prosecutor’s description of the
murders as “execution-style” and “in cold blood” was “deliberately inflammatory




                                        75
                            SUPREME COURT OF OHIO




rhetoric.” These comments were not improper. McAlpin shot Michael twice in the
head. Both shots were fired at close range: one from three feet away at most, the
other possibly from a few inches away. McAlpin shot Trina from a short distance
in the back of the head.
       {¶ 238} In light of this evidence, it was not improper to describe the killings
as “in cold blood” and “execution-style.”        We have described a murder as
“execution-style” when a defendant had shot his victim in the head four times,
firing at least three shots at close range. See State v. Hale, 119 Ohio St.3d 118,
2008-Ohio-3426, 892 N.E.2d 864, ¶ 139. In another capital case, we called the
murder of one person during an aggravated robbery a “cold-blooded killing that has
no mitigating features.” State v. Fears, 86 Ohio St.3d 329, 348, 715 N.E.2d 136
(1999); see also State v. Jackson, 92 Ohio St.3d 436, 452, 751 N.E.2d 946 (2001)
(close-range gunshots to victims’ heads were “cold-blooded, execution-style
killings”). The evidence in this case supports the prosecutor’s characterizations.
       {¶ 239} McAlpin also points to the prosecutor’s allegedly inflammatory
description of the evidence that supported the “theft offense” element of the
aggravated-robbery    aggravating    circumstance     and   the   course-of-conduct
specification. The prosecutor argued that McAlpin killed two innocent people for
“an 11-year older [sic] Mercedes and a nine-year old BMW and whatever cash
Michael had in his back pocket.” He described the taking of “two innocent lives”
for those vehicles as “pathetic.” Neither comment was improper. The evidence
sufficiently demonstrates that McAlpin’s only motive to murder Michael and Trina
was to steal cash and cars from the Mr. Cars lot.
                 2. Comments on McAlpin’s unsworn statement
       {¶ 240} McAlpin complains about the prosecutor’s closing-argument
comments about McAlpin’s unsworn statement. The prosecutor said:




                                         76
                                January Term, 2022




               It was not subject to cross-examination like every other
       witness in this case.
               And let’s talk about what he actually said in the unsworn
       statement. This was his opportunity to tell you anything that he
       wanted about his history, his character, his background that might
       have been a reason not to impose the death penalty.
               And what did he actually tell you? He told you that he stands
       on his innocence.
               ***
               He told you that he stands on his innocence, and he told you
       that maybe this is all a good thing because it helped bring his family
       together.
               Ladies and gentlemen, his statements to you in opening, and
       in his unsworn statement that he stands on his innocence are not
       mitigation. They’re not mitigating. They are an attempt to raise
       what is called residual doubt.


McAlpin contends that it was error for the prosecutor to “undermin[e]” his unsworn
statement by “emphasizing” that it was not subject to cross-examination. However,
McAlpin is incorrect; the prosecutor’s one comment to this effect reflected the truth
regarding McAlpin’s unsworn statement. When a defendant opts to make an
unsworn statement, a prosecutor “may comment that the defendant’s statement has
not been made under oath or affirmation.” DePew, 38 Ohio St.3d 275, 528 N.E.2d
542, at paragraph two of the syllabus.
       {¶ 241} McAlpin also contends that the prosecutor’s comment urging the
jury to give McAlpin’s unsworn statement no weight was improper. It was not.
The prosecutor is entitled to argue that the aggravating circumstances outweigh the
mitigation presented and that individual pieces of mitigation are not worthy of




                                         77
                             SUPREME COURT OF OHIO




weight as mitigation. Wilson, 74 Ohio St.3d 381, 399, 659 N.E.2d 292 (1996)
(“Prosecutors can urge the merits of their cause and legitimately argue that defense
mitigation evidence is worthy of little or no weight”).
                      3. Comments disparaging the defense
       {¶ 242} McAlpin claims that the prosecutor denigrated the defense when he
argued on rebuttal that McAlpin “had the audacity to compare what happened to
Trina and Michael to what he’s going through in this courtroom.” During his
opening argument, McAlpin said: “[I]t’s okay to take another’s life to give comfort
and sleep or closure to one family, but yet, at the same time, take away from the
comfort and sleep of another family.” And in his unsworn statement, McAlpin said,
“I’m sorry for the loss that happened with the Kuzniks because I know what it
feel[s] like to lose someone.” Thus, the prosecutor’s rebuttal was not denigrating
the defense but merely responding to McAlpin’s statements.
       {¶ 243} McAlpin also objects to the prosecutor’s statement on rebuttal that
McAlpin gave “half ass respect to the family [when McAlpin said,] ‘I know what
you’re going through.’ ” The prosecutor’s statement was rash and unwise, but its
prejudicial effect was minimal because the trial court sustained McAlpin’s
objection to the statement. Thus, any error created by the prosecutor’s comment
was corrected by the trial court’s sustaining the objection and its later instructions
that closing arguments are not evidence. State v. Clinton, 153 Ohio St.3d 422,
2017-Ohio-9423, 108 N.E.3d 1, ¶ 237. Further, McAlpin has not rebutted the
presumption that the jury followed the trial court’s instruction. See DePew, 38
Ohio St.3d at 284, 528 N.E.2d 542.
                     4. Cumulative prosecutorial misconduct
       {¶ 244} McAlpin contends that cumulative prosecutorial misconduct
deprived him of a fair trial. While the prosecutors made some improper comments
during the mitigation-phase closing arguments, we hold that the single or
cumulative nature of the prosecutors’ comments did not deprive McAlpin of a fair




                                         78
                                January Term, 2022




trial. See Fears, 86 Ohio St.3d at 335-336, 715 N.E.2d 136. Further, McAlpin has
not demonstrated that the outcome of the mitigation phase would have been
different had the improper statements not been made. See Keenan, 66 Ohio St.3d
at 410, 613 N.E.2d 203.
         {¶ 245} Accordingly, we reject McAlpin’s thirteenth proposition of law.
                               M. Jury instructions
         {¶ 246} In support of proposition of law Nos. XIV and XV, McAlpin argues
that errors in the mitigation-phase jury instructions violated his rights and require a
new mitigation hearing.
         {¶ 247} Before McAlpin invoked his right to self-representation, his
counsel filed a motion to instruct the jury that mercy is a mitigating factor. The
trial court denied that motion. Beyond that, McAlpin never requested additional
jury instructions, and he failed to object to the instructions provided. Thus,
McAlpin has forfeited all but plain error. Crim.R. 52(B); Barnes, 94 Ohio St.3d at
27, 759 N.E.2d 1240.
                                  1. Residual doubt
         {¶ 248} McAlpin complains about the trial court’s failure to instruct on
residual doubt. In proposition of law No. XIV, he acknowledges that in Ohio, a
capital defendant is not entitled to argue residual doubt as a mitigating factor. See
State v. McGuire, 80 Ohio St.3d 390, 686 N.E.2d 1112 (1997), syllabus (“Residual
doubt is not an acceptable mitigating factor under R.C. 2929.04(B), since it is
irrelevant to the issue of whether the defendant should be sentenced to death”).
However, McAlpin contends that this court should reconsider its position on this
issue.
         {¶ 249} McAlpin contends that Oregon v. Guzek, 546 U.S. 517, 126 S.Ct.
1226, 163 L.Ed.2d 1112 (2006), “implicitly overruled” McGuire. In Guzek, the
United States Supreme Court considered whether a capital defendant has a federal
constitutional right to introduce, during a mitigation hearing, evidence not




                                          79
                             SUPREME COURT OF OHIO




presented during the trial phase “that shows he was not present at the scene of the
crime.” Guzek at 523. The court held that the Eighth and Fourteenth Amendments
do not grant a capital defendant the right to present new evidence inconsistent with
the defendant’s conviction. Id. However, the Guzek court expressly clarified that
its “previous cases had not interpreted the Eighth Amendment as providing a capital
defendant the right to introduce at sentencing evidence designed to cast ‘residual
doubt’ on his guilt of the basic crime of conviction.” (Emphasis sic.) Id. at 525.
       {¶ 250} McAlpin offers no persuasive reason to depart from precedent here.
See State v. Brinkley, 105 Ohio St.3d 231, 2005-Ohio-1507, 824 N.E.2d 959, ¶ 160
(summarily rejecting the argument that residual doubt should be a mitigating
factor). Thus, we reject these claims.
               2. Other errors in mitigation-phase jury instructions
       {¶ 251} Under his fifteenth proposition of law, McAlpin contends that the
trial court erred when it instructed the jury that it could not consider sympathy and
by failing to instruct the jury that it could consider mercy as a mitigating factor.
                              a. No sympathy or mercy
       {¶ 252} McAlpin acknowledges our sympathy jurisprudence, which holds
that “the instruction to exclude sympathy ‘is intended to [e]nsure that the sentencing
decision is based upon * * * guidelines fixed by statute.’ ” (Ellipsis sic.) State v.
O’Neal, 87 Ohio St.3d 402, 416, 721 N.E.2d 73 (2000), quoting Jenkins, 15 Ohio
St.3d 164, 473 N.E.2d 264, at syllabus. But he contends that our jurisprudence on
this issue conflicts with Kansas v. Marsh, 548 U.S. 163, 126 S.Ct. 2516, 165
L.Ed.2d 429 (2006) which upheld the constitutionality of a jury instruction that
explicitly allowed for fairness and mercy considerations in mitigation. McAlpin
asserts that mercy is nothing more than feelings of sympathy tethered to, or
engendered by, the evidence introduced in the mitigation phase. He therefore
argues that an instruction on the same should be required under the dictates of
Marsh. We have rejected this argument on several occasions in recent years. State




                                          80
                                 January Term, 2022




v. Hundley, 162 Ohio St.3d 509, 2020-Ohio-3775, 166 N.E.3d 1066, ¶ 122 (noting
that Marsh did not hold that instruction on considering mercy in mitigation is
required); Ford, 158 Ohio St.3d 139, 2019-Ohio-4539, 140 N.E.3d 616, at ¶ 362;
State v. Wilks, 154 Ohio St.3d 359, 2018-Ohio-1562, 114 N.E.3d 1092, ¶ 179, 224.
Moreover, mercy is not a mitigating factor. Id.
                                     b. Equipoise
       {¶ 253} McAlpin argues that the trial court should have explained “to the
jury how to proceed if an[y] one of the jurors determined that the aggravating
factors were in equipoise with the mitigation.”
       {¶ 254} However, the court did instruct the jurors how to proceed in that
circumstance. The court instructed, “If the weight of the aggravating circumstances
and mitigating factors are equal, then you must proceed to consider the life
sentence alternatives.” (Emphasis added.) The court then instructed the jurors that
they “should proceed to consider and choose one of the life sentence alternatives if
any one or more of [them] conclude the State has failed to prove beyond a
reasonable doubt the aggravating circumstances outweigh the mitigating factors.”
These instructions are correct statements of law, and we have previously held that
similar jury instructions, even if awkwardly phrased, are not plainly erroneous. See
State v. Williams, 99 Ohio St.3d 439, 2003-Ohio-4164, 793 N.E.2d 446, ¶ 95.
       {¶ 255} Because McAlpin has not shown that the trial court’s mitigation-
phase instructions were erroneous in any respect, we reject his fourteenth and
fifteenth propositions of law.
                                 N. Cumulative error
       {¶ 256} As his sixteenth proposition of law, McAlpin contends that his
death sentence is unreliable due to the cumulative effect of the numerous errors that
pervaded the guilt and mitigation phases of his trial, many of which would likely
not have been forfeited but for his decision to waive counsel and proceed pro se.
His arguments focus on the fact that as a pro se defendant with no legal experience,




                                         81
                             SUPREME COURT OF OHIO




he was not in a position to know when to object or how to adequately ensure that
his constitutional rights remained protected. He additionally contends that the
plain-error standard of review is “nearly impossible to meet,” and he “concedes that
he cannot prove [in] this appeal that the result would have been otherwise, or that
he would have been acquitted.” At bottom, McAlpin presents a cumulative-error
argument, but recognizing that our caselaw forecloses a claim of cumulative error
when the errors were not objected to and no plain error is found, he asks this court
to adopt a more favorable standard for a pro se defendant in a capital case. We
decline to do so.
       {¶ 257} Under the doctrine of cumulative error, “a conviction will be
reversed when the cumulative effect of errors in a trial deprives a defendant of a
fair trial even though each of the numerous instances of trial-court error does not
individually constitute cause for reversal.” State v. Powell, 132 Ohio St.3d 233,
2012-Ohio-2577, 971 N.E.2d 865, ¶ 223.
       {¶ 258} As explained above, numerous errors occurred at McAlpin’s trial,
but none rose to the level of reversible error. The vast majority of the errors found
were not objected to, and we have thus applied the plain-error standard to our
review of those claims. Finding that the errors did not prejudice McAlpin’s
substantial rights and that none were outcome determinative, we have rejected each
claim in turn.
       {¶ 259} Unlike preserved errors that might be harmless alone but
prejudicial in the aggregate, unobjected-to errors that do not meet the plain-error
standard “cannot become prejudicial by sheer weight of numbers,” State v. Hill, 75
Ohio St.3d 195, 212, 661 N.E.2d 1068 (1996); see also State v. Davis, 62 Ohio
St.3d 326, 348, 581 N.E.2d 1362 (1991). McAlpin seems to concede this point. He
urges us, however, to apply a more lenient standard of review, arguing that “death
is different,” Woodson v. North Carolina, 428 U.S. 280, 322, 96 S.Ct. 2978, 49
L.E.2d 944 (1976) (Rehnquist, J., dissenting), and that pro se defendants should be




                                         82
                                 January Term, 2022




allowed “more leniency than what plain error review offers.” Specifically, he asks
this court to apply a new standard—the contours of which he does not define—that
would result in reversal “[w]here appellate review reveals the result of trial and/or
the sentence is unreliable.” However, plain-error review already is reserved for
“exceptional circumstances” and “only to prevent a manifest miscarriage of
justice.” State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three
of the syllabus. Adopting a lesser standard for unpreserved errors that is based on
our perceptions of whether the guilty verdict or the death sentence is reliable and
that applies only to pro se defendants in a capital trial would be unfair to defendants
who do not waive their right to counsel. Adopting such a standard would also result
in the perverse effect of encouraging defendants to proceed pro se in capital cases
since their lack of legal knowledge or ability would enhance their chances of
success on appeal if found guilty and sentenced to death. For obvious reasons, this
is not a standard this court will adopt. Thus, we reject McAlpin’s invitation to
create a different standard of review.
       {¶ 260} Accordingly, we reject the sixteenth proposition of law.
               O. Constitutional and international-law challenges
       {¶ 261} In support of his seventeenth proposition of law, McAlpin raises
several constitutional challenges to the death penalty and the statutes governing its
imposition in Ohio. We have consistently rejected each of these arguments. See,
e.g., Kirkland, 140 Ohio St.3d 73, 2014-Ohio-1966, 15 N.E.3d 818, at ¶ 106, 109,
110, 113, 116, and 117 (rejecting claims that Ohio’s death-penalty scheme is
unconstitutional because it gives prosecutors unfettered discretion to indict, it is
neither the least restrictive punishment nor an effective deterrent, it allows juries to
weigh aggravating and mitigating factors (which leads to arbitrary and capricious
imposition of death sentences), the scheme imposes an impermissible risk of death
on capital defendants who choose to go to trial rather than plead guilty, its statutes
are unconstitutionally vague, and the law governing Ohio’s proportionality review




                                          83
                            SUPREME COURT OF OHIO




is unconstitutional); Jenkins, 15 Ohio St.3d at 167-173, 473 N.E.2d 264 (rejecting
the claims that the death penalty is unconstitutional because it is not the least
restrictive punishment, amounts to cruel and unusual punishment, gives prosecutors
too much discretion, and results in the improper imposition of death sentences
through the presentation and weighing of aggravating versus mitigating factors);
State v. Mason, 153 Ohio St.3d 476, 2018-Ohio-1462, 108 N.E.3d 56, ¶ 43
(rejecting the contention that Ohio’s death-penalty scheme violates a defendant’s
Sixth Amendment right to a trial by jury).
       {¶ 262} Accordingly, we reject proposition of law No. XVII.
               IV. INDEPENDENT SENTENCE EVALUATION
       {¶ 263} We have a duty to independently review the death sentence for
appropriateness and proportionality. R.C. 2929.05(A). In conducting this review,
we must determine whether the evidence supports the jury’s finding of aggravating
circumstances, whether the aggravating circumstances outweigh the mitigating
factors, and whether McAlpin’s death sentence is proportionate to those affirmed
in similar cases. Id.
       {¶ 264} Before sentencing, the two aggravated-murder counts as to Trina
were merged and the two aggravated-murder counts as to Michael were merged.
The state proceeded with Count 1 (felony murder of Trina, R.C. 2903.01(B)) and
Count 2 (felony murder of Michael, R.C. 2903.01(B)).
                         A. Aggravating circumstances
       {¶ 265} McAlpin was convicted of four capital specifications each as to
Counts 1 and 2. The jury found beyond a reasonable doubt that McAlpin purposely
killed Trina and Michael as part of a course of conduct, R.C. 2929.04(A)(5). The
jury also found that with respect to each victim, (1) McAlpin committed the
aggravated murder while committing aggravated burglary and either was the
principal offender or committed the offense with prior calculation and design, R.C.
2929.04(A)(7), and (2) McAlpin committed the aggravated murder while




                                        84
                               January Term, 2022




committing aggravated robbery and either was the principal offender or committed
the offense with prior calculation and design, R.C. 2929.04(A)(7). The jury also
found McAlpin guilty of aggravated murder in the course of a kidnapping, R.C.
2929.04(A)(7), but the trial court merged the kidnapping specification into the
aggravated-robbery specification before sentencing.
       {¶ 266} The evidence in the record overwhelmingly supports the jury’s
finding as to the course-of-conduct specification. The murders were similar and
occurred within a short period of time in the same building. See State v. Sapp, 105
Ohio St.3d 104, 2004-Ohio-7008, 822 N.E.2d 1239, ¶ 52 (course-of-conduct
aggravating circumstance requires a “factual link” between the murders).
       {¶ 267} The evidence also supports the jury’s finding as to the aggravated-
burglary and aggravated-robbery specifications.         McAlpin completed the
aggravated burglary when he entered Mr. Cars with the intent to kill the occupants
and to steal cars. He completed the aggravated robbery when he killed Michael and
Trina before stealing cash, car keys, a DVR player, and two cars.
       {¶ 268} Further, the evidence shows that McAlpin was the principal
offender. His DNA was found in the back office where Trina was shot and inside
the back pocket of Michael’s jeans. Surveillance video showed that only McAlpin,
not Diggs or Keener, entered the Mr. Cars building. Together, the surveillance
video, forensic cellular-phone and location-data analysis, and DNA results proved
that McAlpin was the only person inside the Mr. Cars building with a loaded
firearm when Michael and Trina were murdered.
                              B. Mitigating factors
       {¶ 269} We must also weigh the above aggravating circumstances against
any mitigating evidence about “the nature and circumstances of the offense” and
McAlpin’s “history, character, and background.” R.C. 2929.04(B). In addition,
we must consider and weigh any evidence of the mitigating factors specifically
listed in R.C. 2929.04(B)(1) through (7).




                                        85
                              SUPREME COURT OF OHIO




                          1. McAlpin’s mitigation evidence
          {¶ 270} McAlpin presented mitigation testimony from six family members.
He made an unsworn statement and also made a statement in allocution before
sentencing.      In addition, a presentence investigation (“PSI”) report and a
“mitigation of penalty report” were prepared at McAlpin’s request. The court
considered both reports as mitigating evidence. However, at McAlpin’s request,
the jury did not consider either report.
          {¶ 271} Pursuant to R.C. 2929.03(D)(1), “[t]he court, and the trial jury if
the offender was tried by a jury, shall consider any report prepared pursuant to this
division and furnished to it.” Thus, when a capital defendant requests a PSI and
mental examination, R.C. 2929.03(D)(1) expressly “requires that these reports be
given to the court, the jury, and the parties, and that they * * * be considered during
sentencing.” State v. Esparza, 39 Ohio St.3d 8, 10, 529 N.E.2d 192 (1988).
          {¶ 272} The trial court erred when it gave McAlpin the option of not
allowing the jury to view the PSI and Dr. Rodio’s report. However, even when a
trial court erroneously excludes mitigating evidence from the jury, our independent
reweighing can cure the error. Williams, 74 Ohio St.3d 569, 578, 660 N.E.2d 724
(1996).
                           a. McAlpin’s unsworn statement
          {¶ 273} McAlpin stated that he had had a rough life growing up. He
continued: “And as I’ve been thinking about as this time been going on, and this
case has been going on, especially right in these few moments, it’s been hard on
our families, been separated a lot.” He opined that his mitigation hearing “has been
the most at one [his] family has been.” He stated that he believed that everything
happens for a reason and that “[m]aybe [he] had to be the sacrifice” to get his family
back together. McAlpin told the jury: “As I say, I still stand on my innocence. But
yet, at the same time, I still do give out my respect and I would like to say I’m sorry




                                           86
                                January Term, 2022




for the loss that happened with the Kuzniks because I know what it feel[s] like to
lose someone.”
              b. Family history, childhood, and educational background
       {¶ 274} Lay witnesses and Dr. Rodio’s report provided evidence of
McAlpin’s family history and described his very difficult childhood, including
abandonment by his biological father, physical and verbal abuse by his mother’s
boyfriend, and trauma related to finding his mother dead from an overdose.
       {¶ 275} John McAlpin Sr., McAlpin’s uncle, stated he knew McAlpin had
“a rough life” and elaborated that “[t]here was a lot of gruesome things going on.”
He testified that McAlpin found his mother dead when he was young and that it
was hard on McAlpin. McAlpin Sr. concluded that McAlpin did not have a “normal
childhood.”
       {¶ 276} John Mills, McAlpin’s biological father, testified that he “got along
beautifully” with McAlpin. Mills explained that he had left for North Carolina at
some point in McAlpin’s life and that he did not “know what’s happened.” Mills
told McAlpin he loved him.
       {¶ 277} Kimilah McAlpin, McAlpin’s older sister, testified that she
essentially raised McAlpin and his younger brother “probably the first five years of
their life.” She testified that as a child, McAlpin was athletic, hyper, and funny.
He had shot himself in the leg as a child. Kimilah, who was nine years older than
McAlpin, ran away from home when she was about 14 years old.
       {¶ 278} John McAlpin, McAlpin’s older brother, testified that as children,
he and McAlpin “bumped heads” but still stuck together. He testified that he went
with their father to North Carolina and thought that McAlpin may have grown up
believing that his father did not love him. John explained that McAlpin had no
guidance growing up and that things got worse after their mother died in 2006. On
cross-examination, John spoke of a time when they were young when he “whupped
[McAlpin]” for taking his “Black & Mild” and a pair of shoes. He expressed regret




                                         87
                              SUPREME COURT OF OHIO




over his actions and said, “Only thing [McAlpin] want[ed] to do is be in my shoes,
and I never realized that.”
       {¶ 279} Tunisha Jackson, McAlpin’s cousin, grew up around him. In her
opinion, McAlpin had “been a good kid,” and she testified that she was “shocked
that he’s here going through all of this.” She also testified that McAlpin’s mother’s
boyfriend was verbally and physically abusive to McAlpin and to his mother.
Jackson testified that there “was a lot of kind of arguing of things going on when
they were children” and that she was “pretty sure that affected them in a lot of
different ways when it came to their mother and their household.”
       {¶ 280} Josephine Evans, McAlpin’s aunt, told the jury that the whole
family got together frequently when McAlpin was young but that the family
became more separated as adults. She testified, “[We] still have a lot of love.
That’s why I’m here.”
       {¶ 281} At McAlpin’s request, the trial court referred him to the Court
Psychiatric Clinic pursuant to R.C. 2947.06(B) for an evaluation of mitigating
factors. Dr. Rodio interviewed McAlpin on May 8, 2019, for 90 minutes. Dr.
Rodio also considered many additional sources.
       {¶ 282} Dr. Rodio’s report indicates that McAlpin was born in 1987. He
has an older half-sister, an older brother, a younger brother, and a younger half-
brother. McAlpin’s codefendant Jerome Diggs Jr. is his younger half-brother.
Records revealed that McAlpin’s father was frequently drunk and physically
abused McAlpin. McAlpin told Dr. Rodio that his mother was “awesome,” but
records showed that she hit her children when she was drunk and/or using drugs.
McAlpin’s mother had a history of drug abuse and was accused of stealing drugs
from an emergency department. She died from a heroin overdose in 2006, and
McAlpin found her body.
       {¶ 283} Dr. Rodio reported that when McAlpin was 19, he made efforts to
care for 12-year-old Diggs, as a means of maintaining a sense of family continuity




                                         88
                                January Term, 2022




and minimizing contact with Jerome Diggs Sr. Other records indicated that when
McAlpin was six years old, he accidentally shot himself in the leg with a loaded
gun he found under a couch. Dr. Rodio reported that the children-services agency
summarized in its report documenting the incident: “ ‘There does appear to be a
great deal of violence going on in the home.’ ”
       {¶ 284} Education records showed that McAlpin was initially successful in
school but that in middle school, “being around the wrong people” and smoking
marijuana caused his grades to decline. Special education eventually became
involved with McAlpin due to his failing grades. He was expelled from school
once for having a weapon—a peer’s pocketknife—and another time for having
what appeared to be illegal drugs that were later determined to be fake. He left
school in ninth grade due to being adjudicated delinquent and placed in the custody
of the Department of Youth Services. In 2007, he was administered an IQ test that
indicated an IQ of 80, which suggested intellectual limitations. But a follow-up IQ
test in 2008 yielded a score of 94, in the average range of intelligence. He obtained
his GED in 2012 while incarcerated.
       {¶ 285} McAlpin told Dr. Rodio that he has three children with three
different women: a 13-year-old son who lives in North Carolina with his mother, a
12-year-old daughter who lives in the Cleveland area, and an 11-year-old son who
lives in North Carolina. He has intermittent contact with his daughter.
                              2. Employment history
       {¶ 286} According to Dr. Rodio’s report, McAlpin has no history of
consistent employment. This is largely due to the significant amount of time he has
spent in the criminal-justice system since his youth.
                       3. Medical and psychological history
       {¶ 287} Dr. Rodio reported that when McAlpin was 12 years old, he was
hit on the head with a brick. As a result of that injury, McAlpin began having a
pattern of seizures precipitated by flashing lights or stress. McAlpin reported being




                                         89
                               SUPREME COURT OF OHIO




prescribed Dilantin, an antiseizure medication. He reported experiencing both petit
mal and grand mal seizures, which result in partial physical slowing or loss of
consciousness, respectively.
       {¶ 288} When McAlpin was nine years old, he was repeatedly raped by a
boyfriend of McAlpin’s mother. These traumatic events resulted in “reactions of
isolation, sadness, loss of interest in life and decreased appetite.” Regarding
McAlpin’s traumatic past, Dr. Rodio reported that McAlpin said, “We all go
through rough stuff” and that he works to focus on the present. He reported having
been prescribed antianxiety medications and mood-stabilizing medications in the
past, but he told Dr. Rodio that he “just do[esn’t] believe in psych meds.” Dr. Rodio
reviewed a 2008 standard psychological screening test, which “indicate[d] that [he]
appears to be experiencing some type of turmoil associated with past traumatic
events thus presenting itself as depression and anxiety. In addition, [McAlpin] has
a chronic problem with anger. This anger may manifest itself suddenly [and is]
thus exhibited as impulsive behavior with lack of control.” The doctor who
conducted the 2008 test added that McAlpin “appears to have little regard for
authority thus will most likely have trouble following rules and regulations.”
       {¶ 289} Dr. Rodio interviewed McAlpin on May 8, 2019. Dr. Rodio
reported that “[o]n cognitive screening, [McAlpin] was alert and oriented to month,
date, day and year.”      McAlpin performed well on tests for memory and
concentration, and his “thoughts were sequential and reality-based.” McAlpin told
Dr. Rodio that he felt relaxed and Dr. Rodio observed matching behaviors, but Dr.
Rodio noted that McAlpin became concerned and vigilant when he needed to
clarify legal matters. According to Dr. Rodio, McAlpin described “periods of
depression, marked by irritability, crying, shifts in his sleep cycle and a ‘drained’
level of energy.” In 2006, McAlpin “impulsively cut his right wrist with a butcher’s
knife and due to the unexpected seeping, went to the ER for stitches.” Dr. Rodio




                                         90
                                January Term, 2022




also reported that while McAlpin was in jail in 2006, he was interrupted while
attempting to hang himself with a sheet.
       {¶ 290} Dr. Rodio diagnosed McAlpin with depressive disorder; he also
considered a diagnosis of posttraumatic stress disorder (“PTSD”). Dr. Rodio based
his findings on McAlpin’s traumatic childhood, including finding his mother dead
from an overdose. Dr. Rodio also diagnosed McAlpin with moderate marijuana-
use disorder but noted that it was in remission.
                              C. Sentence evaluation
       {¶ 291} The following mitigating factors enumerated in R.C. 2929.04(B)
are not mitigating in this case: the nature and circumstances of the offense, R.C.
2929.04(B); inducement by the victim, R.C. 2929.04(B)(1); offender under duress,
coercion, or strong provocation, R.C. 2929.04(B)(2); offender lacking substantial
capacity due to mental disease or defect, R.C. 2929.04(B)(3); youth of the offender,
R.C. 2929.04(B)(4); offender lacking significant criminal history, R.C.
2929.04(B)(5); and offender not the principal offender, R.C. 2929.04(B)(6).
       {¶ 292} The murders of Michael and Trina devastated their family, leaving
three children—two of whom were minors—without parents. McAlpin murdered
Michael and Trina for the sole purpose of stealing money and two used cars. And
the evidence overwhelmingly demonstrates that McAlpin was the mastermind
behind these crimes.
       {¶ 293} Yet there is strong mitigating evidence regarding McAlpin’s
history and background, see R.C. 2929.04(B), and under the catchall provision,
R.C. 2929.04(B)(7).
       {¶ 294} Dr. Rodio’s report indicates that McAlpin suffers from depressive
disorder and may have PTSD. McAlpin’s biological father abandoned his wife and
children when McAlpin was young. That abandonment was exacerbated by the
fact that McAlpin’s older brother went with their father to North Carolina to live
with him. John, the older brother, expressed as much, testifying that he felt guilty




                                           91
                             SUPREME COURT OF OHIO




about the fact that McAlpin may have grown up believing that their father did not
love him. McAlpin’s childhood was also marred by severe abuse and emotional
trauma.   McAlpin’s cousin testified that McAlpin’s mother’s boyfriend had
verbally and physically abused McAlpin and his mother. And Dr. Rodio indicated
in his report that McAlpin had been repeatedly raped as a child by his mother’s
“male friend.” Finally, McAlpin discovered his mother’s body when she died from
a drug overdose.
       {¶ 295} McAlpin did not present any evidence that he suffered from a
mental disease or defect that would have prevented him from appreciating the
criminality of his conduct or from conforming his conduct to the law at the time of
the murders. In fact, his taking the shop’s DVR system, which housed all of the
shop’s security-camera footage, confirms that he understood that his conduct was
criminal. Thus, McAlpin’s mental-health issues do not qualify as a mitigating
factor under R.C. 2929.04(B)(3).
       {¶ 296} However, we consider this evidence under R.C. 2929.04(B)(7), the
catchall mitigating factor. See Treesh, 90 Ohio St.3d at 492, 739 N.E.2d 749
(considering evidence of mental-health issues under R.C. 2929.04(B)(7) when
evidence did not satisfy the criteria of R.C. 2929.04(B)(3)). In addition to the
evidence of mental-health problems, Dr. Rodio uncovered McAlpin’s history of
seizures, which began after he was hit on the head with a brick at the age of 12. We
give evidence of his mental-health and other medical conditions significant weight.
However, we decline to give weight to McAlpin’s history of moderate marijuana-
use disorder; Dr. Rodio specifically noted that it was in remission.
       {¶ 297} The evidence demonstrated that McAlpin lacked any parental
support beginning at the age of five. His father abandoned him and took his older
brother away. Family members testified that McAlpin’s mother did the best she
could, but she was addicted to heroin and brought an abuser into McAlpin’s life.
The fact that McAlpin was repeatedly raped as a child is further evidence of his




                                         92
                               January Term, 2022




awful and troubled upbringing. His uncle testified that “a lot of gruesome things”
went on while McAlpin was growing up.
       {¶ 298} McAlpin grew up with significant adversity and little to no moral
guidance. This utter lack of parental authority and positive parental role models is
perhaps best demonstrated by the fact that at age six, McAlpin shot himself in the
leg with a loaded gun he found under a couch. McAlpin’s history and background
should be accorded some weight. See Graham, 164 Ohio St.3d 187, 2020-Ohio-
6700, 172 N.E.3d 841, at ¶ 208 (growing up in a dysfunctional family in an unstable
home environment, in which the defendant observed combative and violent
behavior and received corporal punishment, entitled to some weight); State v.
Murphy, 91 Ohio St.3d 516, 547, 747 N.E.2d 765 (2001) (affording some weight
to the defendant’s neglected childhood “with little or no moral guidance”).
       {¶ 299} McAlpin’s mitigation evidence has weight. However, it pales in
comparison to the course-of-conduct, aggravated-robbery, and aggravated-burglary
aggravating circumstances. Thus, we find that the aggravating circumstances
outweigh the mitigating factors beyond a reasonable doubt.
                                D. Proportionality
       {¶ 300} When comparing capital cases involving a course of conduct under
R.C. 2929.04(A)(5), we conclude that as to the murder of each victim, McAlpin’s
being sentenced to death is both appropriate and proportionate. See Trimble, 122
Ohio St.3d 297, 2009-Ohio-2961, 911 N.E.2d 242, at ¶ 329; State v. Monroe, 105
Ohio St.3d 384, 2005-Ohio-2282, 827 N.E.2d 285, ¶ 120. The death penalty is also
appropriate and proportionate when compared with capital cases involving
aggravated murders committed during an aggravated burglary, see, e.g., State v.
Davie, 80 Ohio St.3d 311, 334, 686 N.E.2d 245 (1997), and aggravated murder
committed during an aggravated robbery, see, e.g., State v. Roberts, 150 Ohio St.3d
47, 2017-Ohio-2998, 78 N.E.3d 851, ¶ 116.




                                        93
                              SUPREME COURT OF OHIO




          {¶ 301} For the foregoing reasons, we affirm the convictions and death
sentence.
                                                                 Judgment affirmed.
          O’CONNOR, C.J., and KENNEDY, DEWINE, DONNELLY, and BRUNNER, JJ.,
concur.
          FISCHER, J., concurs, with an opinion.
                                 _________________
          FISCHER, J., concurring.
          {¶ 302} I concur in the court’s judgment affirming appellant Joseph
McAlpin’s convictions and sentence of death, and I join the majority opinion.
          {¶ 303} I write separately to stress the need to reevaluate Ohio’s
jurisprudence related to standby and hybrid representation. This case illustrates the
complications that arise in standby-counsel situations. It was nearly impossible in
this case for standby counsel to act merely as procedural advisors in the courtroom.
We should not be placing defendants and their lawyers in these difficult positions
without more guidance and flexibility. Hybrid representation is clearly supported
by the text of the Ohio Constitution, and this case underscores the need for this
court to recognize the constitutional right to hybrid representation.
                     I. Standby Counsel’s Impossible Situation
          {¶ 304} McAlpin asserts in his second proposition of law that his standby
counsel interfered with his trial preparation and strategy. The majority opinion
correctly rejects this proposition of law because McAlpin was unable to
demonstrate plain error. But in evaluating this proposition of law, it is important
that we recognize the difficulties that McAlpin’s standby counsel faced in this case.
          {¶ 305} McAlpin was charged with over 30 criminal counts, including four
counts of aggravated murder with death-penalty specifications. There is no doubt
that the serious nature of the offenses and the criminal penalties involved made this
case more challenging than the average criminal case.




                                          94
                                  January Term, 2022




        {¶ 306} And from the beginning, McAlpin wanted to control and
understand his case. He wanted to see discovery and evaluate the evidence being
brought against him. His involvement was important to him; it was, as McAlpin
put it, a matter of life and death.
        {¶ 307} And while his counsel were preparing a defense, McAlpin became
frustrated with the number of continuances, his inability to participate fully in the
process due to “counsel only” discovery designations, and strategy conflicts with
defense counsel. McAlpin wanted the ability to fully dictate the trial strategies, and
it seemed to him that his requests were not being heard. He eventually decided to
proceed pro se instead of retaining new counsel despite the trial court’s warnings
of the difficulties he might face.
        {¶ 308} While honoring McAlpin’s decision to proceed pro se, the trial
court appropriately appointed standby counsel for him.          The court informed
McAlpin that standby counsel were there only to aid with the procedural hurdles
and were permitted to act on his behalf only if he was no longer representing
himself. The court emphasized, “We don’t have hybrid counsel in Ohio.”
        {¶ 309} Despite the trial court’s reminders of the duties and limitations of
standby counsel, there were several instances when standby counsel did more than
simply provide McAlpin advice regarding procedural hurdles. But standby counsel
did not have much choice to act otherwise. McAlpin’s standby counsel were placed
in a position that required involvement beyond what would typically be necessary
for standby counsel. See, e.g., State v. Hackett, 164 Ohio St.3d 74, 2020-Ohio-
6699, 172 N.E.3d 75, ¶ 61 (Stewart, J., concurring) (standby counsel should assist
in overcoming procedural or evidentiary obstacles and help ensure the defendant’s
compliance with basic courtroom procedure and protocol).
        {¶ 310} In order to ensure that they and McAlpin had everything necessary
to safeguard the best possible outcome at trial without violating McAlpin’s right to
self-representation, see id. at ¶ 16, standby counsel had to walk a paper-thin line.




                                          95
                             SUPREME COURT OF OHIO




They aided McAlpin in obtaining information regarding DNA evidence from the
relevant laboratory, given that McAlpin was struggling to communicate from
prison. In corresponding with experts on McAlpin’s behalf, standby counsel had
to balance McAlpin’s best interest with McAlpin’s demand for an expert report that
would not only support the state’s version of events but could be used against
McAlpin at trial. Standby counsel were stuck between a rock and a hard place—
follow orders and make it harder for McAlpin to try the case or save the defendant
from himself and possibly infringe on his right to self-representation. This was an
impossible, no-win situation.
       {¶ 311} This situation, however, would have been easier to navigate if this
court had previously recognized Ohio’s constitutionally guaranteed right to hybrid
representation, thus allowing for clear guidelines to develop to determine the extent
of defense counsel’s participation in a case.
                       II. Hybrid Representation in Ohio
       {¶ 312} Hybrid representation is the right to represent oneself with the
assistance of counsel, with the defendant and defense counsel sharing
responsibilities in preparing for and conducting trial. Hackett, 164 Ohio St.3d 74,
2020-Ohio-6699, 172 N.E.3d 75, at ¶ 34 (Fischer, J., concurring), citing State v.
Martin, 103 Ohio St.3d 385, 2004-Ohio-5471, 816 N.E.2d 227, ¶ 29. It is true that
this court has held that there is no right under the Ohio Constitution to hybrid
representation. See State v. Thompson, 33 Ohio St.3d 1, 6, 514 N.E.2d 407 (1987);
Martin at paragraph one of the syllabus. However, this court never examined the
plain language of the Ohio Constitution in reaching that conclusion in Martin and
Thompson. Hackett at ¶ 35-36 (Fischer, J., concurring).
       {¶ 313} Instead, to reach its conclusions in Martin and Thompson, this court
relied on two cases that did not examine language contained in or similar to Article
I, Section 10 of the Ohio Constitution—Parren v. State, 309 Md. 260, 523 A.2d
597 (1987), and McKaskle v. Wiggins, 465 U.S. 168, 104 S.Ct. 944, 79 L.Ed.2d 122




                                         96
                                January Term, 2022




(1984). In Parren, the Court of Appeals of Maryland rejected hybrid representation
based on the Sixth Amendment and its own constitution, which only provides that
“every man hath a right * * * to be allowed counsel.” Parren at 262, fn. 1;
Maryland Constitution, Declaration of Rights, Article 21. And in McKaskle, the
United States Supreme Court analyzed the issue under only the Sixth Amendment,
which permits a defendant “to have the Assistance of Counsel for his defense.”
Neither Parren nor McKaskle shed light on how the right should be interpreted
under the Ohio Constitution.
       {¶ 314} This court needs to reevaluate Martin and Thompson in light of the
specific words contained in Article I, Section 10 of the Ohio Constitution, because
the plain language of that provision strongly supports the argument that a criminal
defendant has a constitutional right to hybrid representation. Article I, Section 10
of the Ohio Constitution states, “In any trial, in any court, the party accused shall
be allowed to appear and defend in person and with counsel.” (Emphasis added.)
The word “and” is conjunctive; the disjunctive word “or” is not found in the quoted
constitutional provision. As a matter of grammar and basic reading comprehension,
Article I, Section 10 provides a probable constitutional right to hybrid
representation.
III. Hybrid Representation is a Better Solution to the Standby-Counsel Issue
       {¶ 315} Hybrid representation is often considered undesirable.              See
Rondinelli, In Defense of Hybrid Representation: The Sword to Wield and the
Shield to Protect, 27 Wm. & Mary Bill of Rts.J. 1313, 1320-1321 (2019). Some
argue that hybrid representation would create confusion about who makes the
ultimate decisions at trial, ethical concerns for the attorneys, and various boundary
problems at trial. See Hackett, 164 Ohio St.3d 74, 2020-Ohio-6699, 172 N.E.3d
75, at ¶ 10. But even if some difficult situations would arise if hybrid representation
were permitted, that is not a valid reason to deny a right that is apparent in the Ohio




                                          97
                              SUPREME COURT OF OHIO




Constitution—especially when those same difficult situations often arise in cases
involving standby counsel.
        {¶ 316} “A constitution is, in fact, and must be regarded by the judges as, a
fundamental law.” Hamilton, The Federalist No. 78 at 467 (Clinton Rossiter
Ed.1961). Constitutional rights must therefore prevail, even when they protect
undesirable actions or outcomes. See, e.g., Texas v. Johnson, 491 U.S. 397, 109
S.Ct. 2533, 105 L.Ed.2d 342 (1989) (flag desecration is protected speech); State v.
Lessin, 67 Ohio St.3d 487, 620 N.E.2d 72 (1993) (same). “If the mere fact that the
procedures necessary to protect a person’s constitutional rights are burdensome
were sufficient to overcome the need to protect those rights, then freedoms like our
right to free speech, peacefully assemble, and bear arms could be easily
vanquished.” Hackett at ¶ 39 (Fischer, J., concurring). We must follow the
Constitution, and the Ohio Constitution plainly supports a right to hybrid
representation.
        {¶ 317} Additionally, the hypothetical difficulties identified by critics of
hybrid representation already reach full realization in cases involving appointed
standby counsel. See Poulin, The Role of Standby Counsel in Criminal Cases: In
the Twilight Zone of the Criminal Justice System, 75 N.Y.U.L.Rev. 676, 687 (2000)
(self-representation tends to drift toward hybrid representation, amplifying the
ambiguity of standby counsel’s role). This case is a prime example. Standby
counsel was instructed by the court to serve in a strictly procedural role, but in fact,
it would have been nearly impossible for them to maintain a completely passive
role given the circumstances of this case.
        {¶ 318} If this court had previously recognized a right to hybrid
representation in Ohio, the difficulties in this case could have been managed much
more efficiently. With hybrid representation, there is not a fictitious or abstract set
of guidelines for representation, because there is less concern with usurping the
defendant’s right to self-representation.      With hybrid representation, defense




                                          98
                                January Term, 2022




counsel, the defendant, and the court can discuss the scope of the representation
and come to an agreement that satisfies the defendant’s needs.
       {¶ 319} Here, defense counsel and McAlpin could have come to an
agreement that limited the scope of counsel’s representation to avoid the messy
situation that occurred due to the generic standby-counsel designation in this
complex capital case. See Prof.Cond.R. 1.2(c). Additionally, there could have been
a designation of lead counsel so that the trial court, the attorneys, and McAlpin all
understood who would be responsible for final decisions made in the course of the
proceedings. See Hackett, 164 Ohio St.3d 74, 2020-Ohio-6699, 172 N.E.3d 75, at
¶ 41 (Fischer, J., concurring). This approach would have prevented confusion,
alleviated ethical concerns, and still enabled McAlpin to engage in his defense as
much or as little as he wanted. After all, it was his life that hung in the balance!
       {¶ 320} If criminal defendants were allowed to exercise their constitutional
right to hybrid representation under Article I, Section 10 of the Ohio Constitution,
they could have a much more active role in their defense and attorneys would have
a clearer understanding of their own role than is possible when they are appointed
as standby counsel. While this process would be different from what has occurred
in the past, that does not mean that such a change would be impossible or overly
burdensome—this type of change would restore confidence in the justice system
and encourage increased participation by Ohio’s criminal defendants and more
efficiency in Ohio’s courts.
                                  IV. Conclusion
       {¶ 321} This case is a clear illustration of the problems with standby-
counsel guidelines in Ohio.       When the issue of standby counsel or hybrid
representation is next properly before this court, it should reevaluate its decisions
in Martin, 103 Ohio St.3d 385, 2004-Ohio-5471, 816 N.E.2d 227, and Thompson,
33 Ohio St.3d 1, 6-7, 514 N.E.2d 407 (1987), in light of the plain text of Article I,
Section 10 of the Ohio Constitution. Additionally, this court should acknowledge




                                          99
                            SUPREME COURT OF OHIO




that allowing defendants to exercise a right to hybrid representation would likely
eliminate many of the problems that we witnessed in this case between the
defendant and his standby counsel.
       {¶ 322} I respectfully concur.
                              _________________
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Callista
N. Plemel and Mary M. Frey, Assistant Prosecuting Attorneys, for appellee.
       David L. Doughten and John B. Gibbons, for appellant.
                              _________________




                                        100